



Partners for Growth
Loan and Security Agreement
Borrower:        Cancer Genetics, Inc., a Delaware corporation (“Parent”)
Address:        201 Route 17 N., 2nd Floor, Rutherford, NJ 07070
Borrower:        Gentris, LLC, a Delaware limited liability company
(“Gentris”)    
Address:        33 Southcenter Court, Ste. 400, Morrisville, NC 27560
Date:            March 22, 2017
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is entered into on the above
date (the “Effective Date”) between PARTNERS FOR GROWTH IV, L.P. (“PFG”), whose
address is 1660 Tiburon Blvd., Suite D, Tiburon, CA 94920 and Parent and Gentris
(collectively, jointly and severally, “Borrower”), whose chief executive offices
are located at the addresses set forth below their respective names above (with
respect to each Borrower, such “Borrower’s Address”). The Schedule to this
Agreement (the “Schedule”) being signed by the parties concurrently with the
execution and delivery of this Agreement is an integral part of this Agreement.
Definitions of certain terms used in this Agreement are set forth in Section 7
below.
1.    THE LOAN.
1.1 The Loan. Subject to the terms and conditions of this Agreement, on the
Effective Date, PFG will make a loan to Borrower in the original principal
amount set forth in Section 1 of the Schedule (the “Loan”).
1.2 Interest. The Loan and all other monetary Obligations shall bear interest at
the rate(s) shown in the Schedule, except where otherwise expressly set forth in
this Agreement. Interest shall be due and payable monthly on the first day of
each calendar month for interest accrued during the prior calendar month (or
such other Billing Period and on the Maturity Date (or immediately upon
acceleration of the Loan, if earlier). Interest payable from time to time on
Loan principal will be determined by multiplying outstanding Loan principal by
the per annum interest rate set forth in Section 2 of the Schedule and dividing
such product by 360 to render a daily interest amount, which daily interest
amount will be multiplied by the principal amount outstanding on actual number
of days elapsed in each month (or other Billing Period) to derive the amount of
interest due in such month (or other Billing Period In computing interest, (i)
all payments received after 12:00 p.m. U.S. Pacific time on any day shall be
deemed received at the opening of business on the next Business Day, and (ii)
the date of the making of the Loan shall be included and the date of payment
shall be excluded; provided, however, that if the Loan is repaid on the same day
on which it is made, such day shall be included in computing interest on the
Loan.
1.3 Fees. Borrower shall pay PFG the Loan Fee shown on the Schedule, in addition
to all Lender Expenses and all other fees and expenses payable to PFG under this
Agreement or any other Loan Documents, all of which are not refundable.
1.4 Loan Requests. To make any request of PFG in relation to the Loan, Borrower
shall make a Qualifying Request to PFG compliant with Section 8.5. Loan Requests
are not deemed made until PFG acknowledges receipt of the same by electronic
mail or otherwise in writing. Without limiting the effect of Section 8.22, each
Borrower appoints the Responsible Officer(s) as its authorized agent to make
Loan Requests and any Loan Request made by such Responsible Officer(s) shall be
binding on each Borrower as if made by its own respective officers who are duly
authorized to bind Borrower in respect of this Agreement. PFG’s obligation to
fund a Loan Request shall be subject to its receipt of such reports,
certificates and other information as may be set forth in the Schedule. Loan
Requests received after 12:00 Noon U.S. Pacific time on any Business Day will
not be deemed to have been received by PFG until the next Business Day. PFG may
rely on any Loan Request given by a person whom PFG believes in good faith is a
Responsible Officer, and Borrower will indemnify PFG for any loss PFG suffers as
a result of that reliance.
1.5 Late Fee. If any payment of interest or any other monetary Obligation is not
received by PFG by the end of the third Business Day after the later of (i) the
date for such payment to be received by PFG as reflected in any PFG invoice that
may be sent from time to time to Borrower and (ii) such Obligation’s Due Date,
then upon each such failure to timely pay Borrower shall pay PFG a late payment
fee equal to 5% of the amount of the payment due and not timely paid.
Notwithstanding anything to the contrary set forth in this Agreement, the
imposition of any late payment fee and Borrower’s payment thereof shall not be
construed as PFG’s waiver of Borrower’s obligation to pay such amount or any
other amount when due, and PFG’s acceptance





--------------------------------------------------------------------------------




of any late payment or late payment fee shall not restrict PFG’s exercise of any
remedies arising out of any such failure. Unless expressly waived in writing by
PFG in its sole discretion, interest at the Default Rate shall apply to all
monetary Obligations not timely paid from and including the date when Borrower’s
obligation to pay the aforementioned late payment fee arises until the date of
payment.
1.6 Invoicing. PFG will deliver invoices to Borrower (i) not later than the 25th
day of each calendar month with respect to interest on the outstanding principal
balance of the Loan due on the first day of the next succeeding calendar month,
and (ii) not less than five (5) Business Days before the Due Date therefor with
respect to other monetary Obligations; provided, however, the failure of PFG to
send or Borrower to receive an invoice for payment of any monetary Obligations
shall in no event excuse Borrower from its obligation to make such payment on
the Due Date therefor.
2. SECURITY INTEREST.
2.1 Grant of Security Interest. To secure the payment and performance of all of
the Obligations when due, Borrower hereby grants to PFG a continuing security
interest in and Lien upon, and pledges to PFG, all of the following
(collectively, the “Collateral”): all right, title and interest of Borrower in
and to all of the following, whether now owned or hereafter arising or acquired,
and wherever located (collectively, the “Collateral”): all Accounts; all
Inventory; all Equipment; all Collateral Accounts (including Deposit Accounts);
all General Intangibles (including without limitation all Intellectual
Property); all Investment Property; all Other Property; and any and all claims,
rights and interests in any of the above, together with all guaranties and
security for, all substitutions and replacements for, all additions, accessions,
attachments, accessories, and improvements to, and all proceeds (including
proceeds of any insurance policies, proceeds of proceeds and claims against
third parties) of, any and all of the above, together with Borrower’s books
relating to any and all of the above. To the extent the Collateral includes
Borrower’s ownership interests in non-U.S. Subsidiaries, the grant of a security
interest in such ownership interests shall be limited to 65% of the voting
equity interests in such Persons. Notwithstanding the foregoing, Collateral
shall not include (i) motor vehicles and similar assets the perfection of a
security interest in which would be governed by state “Certificate of Title”
laws by notating the security interest on the certificate of title, (ii) real
property or interests therein, and (iii) lease security deposits and the CD
Accounts.
3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.
In order to induce PFG to enter into this Agreement, to make the Loan and to
continue to grant credit accommodations to Borrower, Borrower represents and
warrants to PFG, except to the extent otherwise specified in Exhibit A, as
follows, and Borrower covenants that the following representations will continue
to be true in all material respects (except for representations expressly made
as of a particular date, in which case such representations will continue to be
true as of said date), and that Borrower will at all times comply in all
material respects with all of the following covenants, in each case throughout
the term of this Agreement and thereafter until all Obligations have been paid
and performed in full:
3.1 Corporate Existence, Authority and Consents. Borrower is, and will continue
to be, duly organized, validly existing and in good standing under the laws of
the jurisdiction of its formation. All Governmental Authorizations required for
Borrower to lawfully conduct its business as conducted on the Effective Date are
in full force and effect except where the failure to maintain any such
Governmental Authorizations in full force and effect would not result in a
Material Adverse Change. The execution, delivery and performance by Borrower of
this Agreement and all other Loan Documents (i) have been duly and validly
authorized, (ii) are enforceable against Borrower in accordance with their
respective terms (except as enforcement may be limited by equitable principles
and by bankruptcy, insolvency, reorganization, moratorium or similar Legal
Requirements relating to creditors' rights generally), (iii) do not violate
Borrower’s Constitutional Documents, any Legal Requirement, or any material
agreement or instrument binding upon Borrower or any of its material Collateral,
and (iv) do not require any action by, filing, registration or qualification
with, or Governmental Authorization from, any Governmental Body (except such
Governmental Authorizations which have already been obtained and are in full
force and effect), and (v) do not constitute grounds for acceleration of any
material Indebtedness or obligation under any agreement or instrument of
Borrower or relating to its property. Without limiting the foregoing: (A) the
Board has the authority under Borrower’s Constitutional Documents to enter into
and cause Borrower to perform, or to delegate such authority to a Responsible
Officer to enter into and cause Borrower to perform, its Obligations, and (B)
other than the approval of the requisite members of the Board, no consent is
required of any Person to make the representation set forth in clause (A)
absolutely true in all respects.
3.2 Name; Trade Names and Styles. As of the Effective Date, the names of Parent
and Gentris set forth in the heading to this Agreement are their correct names
as set forth in their respective Constitutional Documents. Listed in the
Representations are all prior names of Borrower and all of Borrower’s present
and prior trade names as of the Effective Date. Borrower shall




--------------------------------------------------------------------------------




give PFG 30 days’ prior written notice before changing its name or doing
business under any other name. Borrower has complied, and will in the future
comply, in all material respects, with all laws relating to the conduct of
business under a fictitious business name, if applicable to Borrower.
3.3 Place of Business; Location of Collateral. As of the Effective Date, the
addresses set forth in the heading to this Agreement are the correct addresses
of Parent’s and Gentris’s respective chief executive offices. In addition, as of
the Effective Date, Borrower has places of business, and Collateral is located,
only at the locations set forth in the Representations. Borrower will give PFG
at least 30 days prior written notice before opening any additional place of
business, changing its chief executive office, or moving any of the Collateral
valued at greater than $25,000 to a location other than Borrower’s Address or
one of the locations set forth in the Representations, except that Borrower may
maintain sales offices in the ordinary course of business at which not more than
a total of $10,000 fair market value of Equipment is located.
3.4 Title to Collateral; Perfection; Permitted Liens.
(a)    Borrower is as of the Effective Date, and will at all times in the future
be, the sole owner of all the Collateral, except for Collateral which is leased
or licensed to Borrower. The Collateral is and will remain free and clear of any
and all Liens except for Permitted Liens. Upon the consummation of the
transactions contemplated hereby, PFG will have, and will continue to have, a
First-Priority perfected and enforceable Lien upon all of the Collateral,
subject only to Permitted Liens. Borrower will at all times defend PFG and its
interests in the Collateral against all claims of others.
(b)    Borrower has set forth in the Representations all of Borrower’s
Collateral Accounts as of the Effective Date. Borrower shall (i) give PFG five
(5) Business Days advance written notice before establishing any new Collateral
Accounts or (ii) depositing any Cash or Cash Equivalents or Investment Property
into any new Collateral Account and (iii) shall cause the institution where any
such new Collateral Account is maintained to execute and deliver to PFG (or to
the Senior Lender and PFG) a Control Agreement in form sufficient to perfect
PFG’s security interest in the Collateral Account and otherwise satisfactory to
PFG in its good faith business judgment.
(c)    In the event that Borrower shall at any time after the Effective Date
acquire any commercial tort claims, which it is asserting, and in which the
potential recovery exceeds $100,000, Borrower shall promptly notify PFG thereof
in writing and provide PFG with such information regarding the same as PFG shall
request (unless providing such information would waive Borrower’s
attorney-client privilege). Such notification to PFG shall constitute a grant of
a security interest in the commercial tort claim and all proceeds thereof to
PFG, subject only to Permitted Liens, and Borrower shall execute and deliver to
PFG all instruments and agreements and take all such actions as PFG shall
reasonably request in connection therewith.
(d)     No Collateral with a value in excess of $250,000 is affixed to any real
property in such a manner or with such intent as to become a fixture, except as
disclosed in Exhibit A. From and after the Effective Date, without PFG’s consent
in each instance, no material part of the Collateral will be affixed to any real
property in such a manner, or with such intent, as to become a fixture, which
consent may be conditioned on a grant to PFG of a Lien upon such fixture, in
form and substance reasonably satisfactory to PFG, subject to the rights of the
Senior Lender. Borrower is not, except as set forth in Exhibit A, and will not
become a lessee under any real property lease that prohibits, restrains, impairs
or will prohibit, restrain or impair Borrower’s right to remove any Collateral
from the leased premises. Whenever any Collateral is located upon premises in
which any third party has an interest, Borrower shall, whenever requested by
PFG, use commercially reasonable efforts to cause such third party to execute
and deliver to PFG, in form reasonably acceptable to PFG, such waivers and
subordinations as PFG shall specify in its good faith business judgment.
Borrower will comply with all material terms of any lease of real property where
any of the Collateral now or in the future may be located, except where the
failure to do so would not reasonably be expected to result in the termination
of such lease or the impairment of Lender’s Lien with respect to Collateral with
a book value of $100,000 or more.
(e)    Except as specified in the Representations, Borrower is not party to, nor
is it bound by, any Restricted License.
3.5 Maintenance of Collateral. Borrower will maintain all material Collateral
consisting of Equipment in good working condition (ordinary wear and tear
excepted), and Borrower will not use the Collateral for any unlawful purpose.
Borrower will promptly advise PFG in writing of any material loss or damage to
the Collateral.
3.6 Books and Records. Borrower will maintain at Borrower’s Address books and
records in accordance with GAAP that are true, correct and complete in all
material respects.
3.7 Financial Condition, Statements and Reports. All Financial Statements now or
in the future delivered to PFG have been, and will be, prepared in conformity
with GAAP and now and in the future will fairly present the results of
operations and




--------------------------------------------------------------------------------




financial condition of Borrower in all material respects, in accordance with
GAAP, as of the dates and for the periods therein stated. Between the last date
covered by any such statement provided to PFG and the Effective Date, there has
been no Material Adverse Change.
3.8 Tax Returns and Payments; Pension Contributions. Borrower has timely filed,
and will timely file, all required Tax Returns, and Borrower has timely paid,
and will timely pay, all Taxes now or in the future owed by Borrower, except to
the extent such Taxes do not in the aggregate exceed $25,000. Borrower may,
however, defer payment of any of the foregoing which are contested by Borrower
in good faith, provided that Borrower (i) contests the same by appropriate
proceedings promptly and diligently instituted and conducted, (ii) notifies PFG
in writing of the commencement of, and any material development in, the
proceedings, and (iii) posts bonds or takes any other steps required to keep the
same from becoming a Lien upon any of the Collateral. Borrower is unaware of any
claims or adjustments proposed for any of Borrower’s prior tax years which could
result in additional Taxes becoming due and payable by Borrower. Borrower has
paid, and shall continue to pay, all amounts necessary to fund all present and
future pension, profit sharing and deferred compensation plans in accordance
with their terms, and Borrower has not and will not withdraw from participation
in, permit partial or complete termination of, or permit the occurrence of any
other event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other Governmental Body.
3.9 Compliance with Law. Borrower has, to its Knowledge, complied and will
comply, in all material respects, with all provisions of all Legal Requirements
applicable to Borrower, including, but not limited to, those relating to
Borrower’s ownership of real or personal property, the conduct and licensing of
Borrower’s business, and all environmental matters except where the failure to
do so would not reasonably be expected to have a material adverse effect on its
business. None of Borrower’s or any Subsidiaries’ properties or assets has been
used by Borrower or any Subsidiary or, to Borrower’s Knowledge, by previous
Persons, in disposing, producing, storing, treating or transporting any
hazardous substance other than lawfully. Borrower and each of its Subsidiaries
have obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to all Governmental Bodies
that are necessary to conduct their respective business in a lawful manner and
otherwise as currently conducted.
3.10 Litigation. Except as set forth in Exhibit A, there is no claim, suit,
litigation, proceeding or investigation pending or (to Borrower’s Knowledge)
threatened in writing against or affecting Borrower in any court or before any
Governmental Body (or to Borrower’s Knowledge is there any basis therefor) (i)
involving individually or in the aggregate more than $250,000, or (ii) which
could reasonably be expected to result, either separately or in the aggregate,
in any Material Adverse Change. Borrower will promptly inform PFG in writing of
any claim, proceeding, litigation or investigation in the future threatened or
instituted against Borrower involving more than, individually or in the
aggregate, $100,000 or more.
3.11 Use of Proceeds. Proceeds of the Loan shall be used solely for lawful
business purposes, including general working capital purposes, and otherwise as
detailed in the Schedule. Borrower is not purchasing or carrying any “margin
stock” (as defined in Regulation U of the Board of Governors of the Federal
Reserve System) and no part of the proceeds of any Loan will be used to purchase
or carry any “margin stock” or to extend credit to others for the purpose of
purchasing or carrying any “margin stock.”
3.12 No Default. At the Effective Date, no Default or Event of Default has
occurred, and no Default or Event of Default will have occurred after giving
effect to the Loan being made concurrently herewith.
3.13 Protection and Registration of Intellectual Property Rights. Borrower owns
or otherwise holds the right to use all Intellectual Property rights material to
Borrower’s business or necessary for the conduct of its business as currently
conducted and reflected in any Borrower’s financial plans covering future
periods. Borrower shall: (a) protect, defend and maintain the validity and
enforceability of its Intellectual Property, other than Intellectual Property
that is not material to Borrower’s business, has a fair value of less than
$25,000 and that Borrower has affirmatively determined not to maintain or to
abandon; (b) promptly advise PFG in writing upon becoming aware of infringements
of its Intellectual Property material to its business; (c) not allow any
Intellectual Property material to Borrower’s business to be abandoned, forfeited
or dedicated to the public without PFG’s written consent, (d) provide (i)
written notice to PFG at least ten (10) days prior to entering into or becoming
bound by any Restricted License (other than over-the-counter software that is
commercially available to the public and licenses or agreements of Borrower with
customers in which Borrower is an original equipment manufacturer), and (ii) use
commercially reasonable efforts to obtain the consent or waiver of any Person
whose consent or waiver is necessary for (A) any Restricted License to be deemed
“Collateral” and for PFG to have a Lien in it that might otherwise be restricted
or prohibited by law or by the terms of any such Restricted License, whether now
existing or entered into in the future, and (B) PFG to have the ability in the
event of a liquidation of any Collateral to dispose of such Collateral in
accordance with PFG’s rights and remedies under this Agreement




--------------------------------------------------------------------------------




and the other Loan Documents, and (e) while any Obligations are outstanding,
shall not Transfer any Intellectual Property with a value in excess of $25,000
without PFG’s consent, which consent shall not be unreasonably withheld if no
Default or Event of Default has occurred and is then continuing, the Transfer of
such Intellectual Property would not give rise to such a Default or Event of
Default, and if such Intellectual Property meets the three criteria set forth as
the exceptions to Borrower’s duties to protect, defend and maintain under clause
(a), above. If, before the Obligations have been paid and/or performed in full,
Borrower shall: (i) adopt, use, acquire or apply for registration of any
trademark, service mark or trade name; (ii) apply for registration of any patent
or obtain any patent or patent application; (iii) create or acquire any
published or material unpublished works of authorship that is or is to be
registered with the U.S. Copyright Office or any non-U.S. equivalent; or (iv)
register or acquire any domain name or domain name rights, then Borrower shall
promptly advise PFG of same and take such actions as PFG may reasonably request
to perfect PFG’s interest in said Collateral.
3.14 Domain Rights and Related Matters. Borrower (a) is the sole record, legal
and beneficial owner of all domain names and domain name rights used in
connection with its business, free and clear of any rights or claims of any
third party except Permitted Liens, and (b) the information set forth in the
Representations with respect to domain names and ownership thereof the domain
registry, domain servers, location and administrative contact information, web
hosting and related services and facilities (collectively, “Domain Rights”) is
true, accurate and complete in all material respects. Borrower (a) shall
promptly notify PFG of any material changes to such information, (b) shall
maintain all Domain Rights that Borrower has not affirmatively determined to
abandon in full force and effect so long as any Obligations remain outstanding,
(c) shall, upon request of PFG, notify such third parties (including domain
registrars, hosting companies and internet service providers) of PFG’s Lien upon
Borrower’s Domain Rights, and (d) shall promptly advise PFG in writing of any
material disputes or infringements of Borrower’s Domain Rights. The obligations
of Borrower under this Section shall not be limited by any Borrower obligations
under the IP Security Agreement and related Collateral Agreements and Notices
executed in connection with this Agreement.
4. ADDITIONAL DUTIES OF BORROWER.
Borrower will at all times comply with all of the following covenants throughout
the term of this Agreement:
4.1 Financial and Other Covenants. Borrower shall at all times comply with the
financial and other covenants set forth in the Schedule.
4.2. Remittance of Proceeds. Subject to the rights of the Senior Lender and the
holders of Permitted Liens contemplated within clause (i) of the definition
thereof with priority over PFG’s Liens, all proceeds arising from the
disposition of any Collateral shall be delivered, in kind, by Borrower to PFG in
the form in which received by Borrower not later than the following Business Day
after receipt by Borrower, to be applied to the Obligations in such order as PFG
shall determine; provided that, if no Default or Event of Default has occurred
and is continuing, Borrower shall not be obligated to remit to PFG (i) the
proceeds of Accounts arising in the ordinary course of business, or (ii) the
proceeds of the sale of surplus, worn out or obsolete Equipment disposed of by
Borrower in good faith in an arm’s length transaction on fair and reasonable
terms. Borrower agrees that it will not commingle proceeds of Collateral (other
than those described in subclauses (i) and (ii) above) with any of Borrower’s
other funds or property, but will hold such proceeds separate and apart from
such other funds and property and in trust for PFG, except as set forth above,
and subject to the rights of the Senior Lender and the holders of Permitted
Liens contemplated within clause (i) of the definition thereof with priority
over PFG’s Liens. Subject to the rights of the Senior Lender, PFG may, in its
good faith business judgment, require that all proceeds of Collateral be
deposited by Borrower into a lockbox account or such other “blocked account” as
PFG may specify, pursuant to a blocked account agreement in such form as PFG may
specify in its good faith business judgment. Nothing in this Section limits the
restrictions on disposition of Collateral set forth elsewhere in this Agreement.
4.3 Insurance. Borrower shall at all times insure all of the tangible personal
property Collateral and carry such other business insurance, with insurers
reasonably acceptable to PFG, in such form and amounts as are satisfactory to
PFG and are customary and in accordance with standard practices for Borrower’s
industry and locations; and Borrower shall provide evidence of such insurance to
PFG. All property and casualty insurance policies shall have a lender’s loss
payable endorsement showing PFG as a lender loss payee, and each liability
insurance policy shall name PFG as an additional insured, in each as PFG’s
interests may appear. Upon receipt of the proceeds of any property and casualty
insurance, subject to the rights of the Senior Lender, PFG shall apply such
proceeds in reduction of the Obligations as PFG shall determine in its good
faith business judgment, except that, provided no Default or Event of Default
has occurred and is continuing, PFG shall release to Borrower insurance proceeds
with respect to Collateral totaling less than $100,000, which shall be utilized
by Borrower for the replacement of the Collateral with respect to which the
insurance proceeds were paid. PFG may require reasonable assurance that the
insurance proceeds so released will be so used. If Borrower fails to provide or
pay for any insurance, PFG may, but is not obligated to, obtain the same at
Borrower’s expense. Borrower shall promptly deliver to PFG copies of all
material reports made to insurance companies.




--------------------------------------------------------------------------------




4.4 Reports. Borrower, at its expense, shall provide PFG with the written
reports set forth in the Schedule, and such other written reports with respect
to Borrower (including budgets, projections, operating plans and other financial
documentation), as PFG shall from time to time specify in its good faith
business judgment.
4.5 Access to Collateral, Books and Records; Additional Reporting and Notices.
At reasonable times, on three (3) Business Days’ notice, PFG, or its agents,
shall have the right to inspect the Collateral, and the right to audit and copy
Borrower's books and records. The foregoing inspections and audits shall be at
Borrower’s expense and the charge therefor shall be $850 per person per day (or
such higher amount as shall represent PFG’s then current standard charge for the
same), plus Lender Expenses, provided that so long as no Default or Event of
Default has occurred and is then continuing and no prior inspection or audit has
revealed material deficiencies or inaccuracies in Borrower’s books and records,
only one such inspection and audit shall be at Borrower’s expense during any
calendar year. Notwithstanding the foregoing, Borrower shall not be required to
disclose to PFG any document or information (i) where disclosure is prohibited
by applicable law, or (ii) is subject to attorney-client or similar privilege or
constitutes attorney work product. If Borrower is withholding any information
under the preceding sentence, it shall so advise PFG in writing, giving PFG a
general description of the nature of the information withheld.
4.6 Negative Covenants. Borrower shall not do any of the following without PFG’s
prior written consent:
(i) acquire any material assets, except in the ordinary course of business, or
make any Investments other than Permitted Investments;
(ii) except as disclosed in SEC Filings made prior to the date hereof, directly
or indirectly enter into or permit to exist any material transaction with any
Affiliate of Borrower, except for transactions that are in the ordinary course
of Borrower’s business and upon fair and reasonable terms that are no less
favorable to Borrower than would be obtained in an arm’s length transaction with
a non-affiliated Person, provided that upon not less than thirty (30) days’
prior notice to PFG, one Borrower may merge with another Borrower and a
Non-Borrower Subsidiary may merge with a Borrower or another Non-Borrower
Subsidiary; provided, further, that the merger of Gentris and Parent shall
require notice only upon completion;
(iii) Transfer any part of its business or property, except for (A) the sale of
finished Inventory in the ordinary course of Borrower’s business, (B) the sale
of obsolete or unneeded Equipment in the ordinary course of business and
otherwise in compliance with the terms of this Agreement, (C) the making of
Permitted Investments, and (D) the granting of Permitted Liens; and, for the
avoidance of any doubt, a Transfer of business or property, as contemplated
above, would include (1) Borrower or any Subsidiary making or causing any
payment to be made on Subordinated Debt unless expressly permitted under the
terms of the subordination, intercreditor or other agreement to which the
Subordinated Debt is subject (and, if permitted in this Agreement, only to the
extent permitted), and (2) other than with the express consent of PFG in its
sole business discretion, the amendment or modification of any such
subordination, intercreditor or other agreement to provide for earlier or
greater principal, interest or other payments thereon or adversely affect the
subordination thereof to the Obligations;
(iv) store any Inventory or other Collateral with any warehouseman or other
third party with an aggregate value (per location) of $25,000 or greater, unless
there is in place a bailee agreement in such form as PFG shall specify in its
good faith business judgment between PFG and such warehouseman or other third
party;
(v) sell any Inventory outside the ordinary course of business;
(vi) make any loans of any money or other assets, other than Permitted
Investments;
(vii) incur or permit to exist any Indebtedness, other than Permitted
Indebtedness;
(viii) guarantee or otherwise become liable with respect to the obligations of
another party or entity;
(ix) pay or declare any Dividends (except for dividends payable solely in stock
of Borrower), provided that Gentris may declare and pay Dividends to Parent;
(x) redeem, retire, purchase or otherwise acquire, directly or indirectly, any
of Borrower's equity, except as required in the ordinary course of business and
consistent with past practice in connection with redeeming or purchasing equity
of departing employees, up to a maximum aggregate of $25,000 in any fiscal year;
(xi) engage, directly or indirectly, in any business other than the businesses
currently engaged in by Borrower or reasonably related thereto;
(xii) make Investments in Non-Borrower Subsidiaries of more than $750,000 in the
aggregate among all Non-Borrower Subsidiaries in any rolling four (4) quarter
period, or incur Indebtedness to Non-Borrower Subsidiaries of, when combined
with




--------------------------------------------------------------------------------




the amount of the foregoing Investments, more than $750,000 in the aggregate
among all Non-Borrower Subsidiaries in any rolling four (4) quarter period;
(xiii) make or permit any payment on any Subordinated Debt, except under the
terms of the subordination, intercreditor, or other similar agreement to which
such Subordinated Debt is subject, or (b) amend any provision in any document
relating to the Subordinated Debt which would increase the amount thereof,
provide for earlier or greater principal, interest, or other payments thereon,
or adversely affect the subordination thereof to the Obligations;
(xiv) (A) without at least thirty (30) days prior written notice to PFG: (1) add
any new offices or business locations, including warehouses (unless such new
offices or business locations contain less than $10,000 in Borrower’s assets or
property), (2) change its jurisdiction of organization, (3) change its
organizational type, (4) change its legal name, (5) change any organizational
number (if any) assigned by its jurisdiction of organization; or (6) form any
new Subsidiaries, and in each case, subject to (x) Borrower’s and such
Subsidiary(ies) compliance with Section 4.9 hereof, (y) such Subsidiary(ies)
compliance with Section 3.4(b), and (z) such Subsidiary(ies) compliance with
Section 8(b) of the Schedule(xiv) (A) without at least thirty (30) days prior
written notice to PFG, form any new Subsidiaries; or (B) fail to provide notice
to PFG of any Key Person departing from or ceasing to be actively in the employ
of Borrower within five (5) Business Days after such Key Person’s departure from
Borrower;
(xv) create, incur, allow or suffer any Lien on any of its property, or assign
or convey any right to receive income, including the sale of any Accounts, or
permit any of its Subsidiaries to do so, except for Permitted Liens, permit any
Collateral not to be subject to the First-Priority Lien granted herein, or enter
into any agreement, document, instrument or other arrangement (except with or in
favor of PFG and the Senior Lender) with any Person which directly or indirectly
prohibits or has the effect of prohibiting Borrower or any Subsidiary from
assigning, mortgaging, pledging, granting a security interest in or upon, or
encumbering any of Borrower’s or any Subsidiary’s Intellectual Property, except
as otherwise permitted in Section 3.13 hereof and the definition of Permitted
Liens;
(xvi) maintain any Collateral Accounts other than in accordance with Section
4.10 and Section 8(b) of the Schedule;
(xvii) liquidate or dissolve, or elect or resolve to liquidate or dissolve; or
(xviii) resolve by Board resolution to effect any of the foregoing actions in
clauses (i) through (xvii), inclusive.
Transactions permitted by the foregoing provisions of this Section are only
permitted if no Default or Event of Default would occur as a result of such
transaction.
4.7 Litigation Cooperation. Should any third-party suit or proceeding be
instituted by or instituted or threatened in writing against PFG with respect to
any Collateral or relating to Borrower, Borrower shall, without expense to PFG,
make available Borrower and its officers, employees and agents and Borrower’s
books and records, to the extent that PFG may deem them reasonably necessary in
order to prosecute or defend any such suit or proceeding.
4.8 Changes. Borrower agrees to promptly notify PFG in writing of any changes in
the information set forth in the Representations, to the extent required in
Section 6 of the Schedule.
4.9 Further Assurances. Borrower agrees, at its expense, on reasonable request
by PFG, to execute and deliver to PFG all instruments and agreements, and take
all actions, as PFG, may, in its good faith business judgment, deem necessary or
useful in order to perfect and maintain PFG’s perfected First-Priority security
interest in the Collateral (subject to Permitted Liens), and in order to fully
consummate the transactions contemplated by this Agreement, including without
limitation, the execution of a cross-corporate continuing guaranty among
Borrower and Non-Borrower Subsidiaries. In addition, Borrower shall deliver to
PFG, within five (5) Business Days after the same are sent or received, copies
of all correspondence, reports, documents and other filings with any
Governmental Body regarding compliance with or maintenance of Governmental
Authorizations or Legal Requirements or that could reasonably be expected to
have a material effect on any of the Governmental Authorizations or otherwise on
the operations of Borrower or any of its Subsidiaries.
4.10 Collateral Accounts. Subject to Section 8(b) of the Schedule, (a) unless
PFG otherwise consents in its sole discretion, Borrower shall at all times
maintain and cause each of its Subsidiaries (other than Non-U.S. Subsidiaries)
to maintain their primary operating accounts and excess cash with the Senior
Lender and its Affiliates, and (b) Borrower shall at all times thereafter,
maintain all of its Collateral Accounts with institutions in respect of which a
Control Agreement in favor of PFG is at all times in effect.




--------------------------------------------------------------------------------




4.11 Authorization to File Security Instruments. By executing and delivering a
term sheet in respect of the Loan, Borrower shall be deemed to have authorized
PFG to file Security Instruments on or prior to the Effective Date, without
notice to Borrower, with all appropriate jurisdictions to perfect or protect
PFG’s First-Priority security interest, including a notice that any disposition
of the Collateral shall be deemed to violate the rights of PFG under the Code.
Such Security Instruments may describe the Collateral as “all assets of the
Debtor” or words of similar effect, or as being of an equal or lesser scope, or
with greater detail, all in PFG’s discretion.
4.12 Burdensome Agreements. Borrower shall not, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any of its Subsidiaries to (a) pay dividends or
make any other distributions on its equity or any other interest or
participation in its profits owned by Parent or any of its Subsidiaries, or pay
any Indebtedness owed to Borrower or any of its Subsidiaries, (b) make loans or
advances to Parent or any of its Subsidiaries or (c) transfer any of its
properties to Parent or any of its Subsidiaries, except for such encumbrances or
restrictions existing under or by reason of (i) applicable Legal Requirements;
(ii) this Agreement and the other Loan Documents; (iii) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of any of its Subsidiaries; (iv) customary provisions restricting assignment of
any agreement entered into by a Subsidiary in the ordinary course of business;
or (v) any holder of a Permitted Lien restricting the Transfer of the property
subject thereto.
4.12 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to PFG, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to PFG, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading (it being recognized by PFG that the projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected or forecasted
results).
5. TERM.
5.1 Maturity Date. This Agreement shall continue in effect until the Maturity
Date, subject to Sections 5.2, 5.3 and 5.4, below.
5.2 Early Termination. This Agreement may be terminated prior to the Maturity
Date as follows: (i) by Borrower, effective three Business Days after written
notice of termination is given to PFG and payment in full in cash of all
Obligations; or (ii) by PFG at any time after the occurrence and during the
continuance of an Event of Default, without notice, effective immediately. If a
right to prepay Obligations is provided in the Schedule and the exercise of such
right is subject to payment of any consideration to PFG as a condition to such
exercise, a Borrower Default or Event of Default that results in an acceleration
of Obligations and/or termination of this Agreement shall not relieve Borrower
of the obligation to pay such consideration, which shall be included in the
Obligations required to be paid or performed by Borrower.
5.3 Payment of Obligations. On the Maturity Date or on any earlier effective
date of termination, Borrower shall pay and perform in full all Obligations,
whether evidenced by installment notes or otherwise, and whether or not all or
any part of such Obligations are otherwise then due and payable. Notwithstanding
any termination of this Agreement, (i) all of PFG’s security interests in all of
the Collateral and all of the terms and provisions of this Agreement shall
continue in full force and effect until all Obligations have been paid and
performed in full, and (ii) no further extensions of credit will be made to
Borrower unless PFG otherwise agrees in its sole and absolute discretion. No
termination shall in any way affect or impair any right or remedy of PFG, nor
shall any such termination relieve Borrower of any Obligation to PFG, until all
of the Obligations have been paid and performed in full. Upon payment and
performance in full of all the Obligations and termination of this Agreement,
PFG shall, at Borrower cost and expense, promptly terminate all Security
Instruments and deliver to Borrower such other documents as may be required to
fully terminate PFG’s security interests in Collateral.
5.4 Survival of Certain Obligations. Without limiting the survival of
obligations addressed otherwise in this Agreement and notwithstanding any other
provision of this Agreement, all covenants, representations and warranties made
in this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Obligations (other than obligations which, by
their terms, are to survive the termination of this Agreement) have been paid in
full and satisfied. The obligation of Borrower in Section 8.9 to indemnify PFG
shall survive until the statute of limitations with respect to such claim or
cause of action shall have run.
6. EVENTS OF DEFAULT AND REMEDIES.




--------------------------------------------------------------------------------




6.1 Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default” under this Agreement regardless of whether
notice thereof is given by PFG and, to the extent Borrower has Knowledge
thereof, Borrower shall provide prompt notice of any of the following to PFG:
(a) Any warranty, representation, covenant, statement, report or certificate at
any time made or delivered to PFG by or on behalf of Borrower shall be untrue or
misleading in a material respect when made or deemed to be made; or
(b) Borrower shall fail to pay any Loan or any interest thereon or any other
monetary Obligation when due (after giving effect to any grace or cure period;
or
(c) Borrower (i) shall fail to comply with any of the financial covenants set
forth in the Schedule, or (ii) shall breach any of the provisions of Section 4.6
hereof, or (iii) shall fail to perform any other non-monetary Obligation which
by its nature cannot be cured, or (iv) shall fail to permit PFG to conduct an
inspection or audit as provided in Section 4.5 hereof or shall fail to provide
the notices, information, briefing and other rights set forth in Section 4.5, or
(v) shall fail to provide PFG with a Report under Section 6 of the Schedule
within five (5) Business Days after the date due; or
(d) Borrower shall fail to perform any other non-monetary Obligation, which
failure is not cured within ten days after the date performance is due; provided
that, if such failure cannot reasonably be cured within such ten (10) day
period, Borrower shall have an additional period of twenty (20) days to
effectuate such cure, provided that Borrower promptly commences and proceeds to
cure such failure within such twenty (20) day period; provided, however, if such
failure results from a Default or an Event of Default for which there is a
shorter cure period set forth in this Section 6.1, then the applicable cure
period shall be such shorter period; or
(e) any levy, assessment, attachment or seizure is made on all or any part of
the Collateral, or any Lien (other than a Permitted Lien) is made on all or any
part of the Collateral which is not released or bonded within ten (10) Business
Days after the occurrence of the same; or
(f) any default or event of default occurs under any obligation secured by a
Permitted Lien, which default is not cured or waived within any applicable cure
period by the holder thereof (and for purposes of the foregoing, a waiver does
not include a forbearance); or
(g) there is, under any agreement to which Borrower is a party with a third
party or parties, (i) any default resulting in the acceleration of the maturity
of any Indebtedness in an amount individually or in the aggregate in excess of
$100,000; or (ii) any breach or default by Borrower, the result of which could
have a material adverse effect on Borrower, any Guarantor or its business or
prospects; or (iii) with respect to the Senior Lender, the occurrence of an
Event of Default (as defined in the Senior Debt Documents), without regard to
any express or implied waiver thereof or any forbearance in respect thereof by
the Senior Lender.
(h) (i) Dissolution, termination of existence, insolvency or business failure of
Borrower or any Guarantor; or (ii) appointment of a receiver, trustee or
custodian, for all or any part of the property of, assignment for the benefit of
creditors by, or the commencement of any Insolvency Proceeding by, against or in
respect of Borrower or any Guarantor under any reorganization, bankruptcy,
insolvency, arrangement, readjustment of debt, dissolution or liquidation law or
statute of any jurisdiction, now or in the future in effect, in each above case
that is not dismissed or stayed within forty five (45) days; or (iii) Borrower
shall generally not pay its debts as they become due; or (iv) Borrower shall
conceal, remove or Transfer any part of its property, with intent to hinder,
delay or defraud its creditors, or make or suffer any Transfer of any of its
property which may be fraudulent under any bankruptcy, fraudulent conveyance or
similar law; or
(i) Revocation or termination of, or limitation or denial of liability upon, any
guaranty of the Obligations or any attempt to do any of the foregoing, or
commencement of proceedings by any guarantor of any of the Obligations under any
bankruptcy or insolvency law; or
(j) revocation or termination of, or limitation or denial of liability upon, any
pledge of any certificate of deposit, securities or other property or asset of
any kind pledged by any third party to secure any or all of the Obligations, or
any attempt to do any of the foregoing, or commencement of proceedings by or
against any such third party under any bankruptcy or insolvency law; or
(k) Borrower makes any payment on account of any indebtedness or obligation
which has been subordinated to the Obligations (other than as permitted in the
applicable subordination agreement), or if any Person who has subordinated such
indebtedness or obligations terminates or in any way limits his or its
subordination agreement; or); or




--------------------------------------------------------------------------------




(l) Borrower shall (i) enter into any written agreement that would result in a
Change in Control, or (ii) effect or suffer a Change in Control; or
(m) a default or breach shall occur under any other Loan Document, which default
or breach shall be continuing after the later of cure period expressly specified
in such Loan Document or ten (10) days; or
(n) a Material Adverse Change shall occur.
6.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, and at any time thereafter, PFG, at its option, and without notice or
demand of any kind (all of which are hereby expressly waived by Borrower), may,
subject to the rights of the Senior Lender, do any one or more of the following:
(a) cease extending credit and credit accommodations to Borrower under this
Agreement or any other Loan Document; (b)accelerate and declare all or any part
of the Obligations to be immediately due, payable, and performable,
notwithstanding any deferred or installment payments allowed by any instrument
evidencing or relating to any Obligation; (b) take possession of any or all of
the Collateral wherever it may be found, and for that purpose Borrower hereby
authorizes PFG without judicial process to enter onto any of Borrower’s premises
without interference to search for, take possession of, keep, store, or remove
any of the Collateral, and remain on the premises or cause a custodian to remain
on the premises in exclusive control thereof, without charge for so long as PFG
deems it necessary, in its good faith business judgment, in order to complete
the enforcement of its rights under this Agreement or any other agreement;
provided, however, that should PFG seek to take possession of any of the
Collateral by court process, Borrower hereby irrevocably waives: (i) any bond
and any surety or security relating thereto required by any statute, court rule
or otherwise as an incident to such possession; (ii) any demand for possession
prior to the commencement of any suit or action to recover possession thereof;
and (iii) any requirement that PFG retain possession of, and not dispose of, any
such Collateral until after trial or final judgment; (d) require Borrower to
assemble any or all of the Collateral and make it available to PFG at places
designated by PFG which are reasonably convenient to PFG and Borrower, and to
remove the Collateral to such locations as PFG may deem advisable; (e) complete
the processing, manufacturing or repair of any Collateral prior to a disposition
thereof and, for such purpose and for the purpose of removal, PFG shall have the
right to use Borrower's premises, vehicles, Equipment and all other Collateral
without charge; (f) sell, lease or otherwise dispose of any of the Collateral,
in its condition at the time PFG obtains possession of it or after further
manufacturing, processing or repair, at one or more public and/or private sales,
in lots or in bulk, for cash, exchange or other property, or on credit, and to
adjourn any such sale from time to time without notice other than oral
announcement at the time scheduled for sale (it being agreed that PFG shall have
the right to conduct such disposition on Borrower's premises without charge, for
such time or times as PFG deems reasonable, or on PFG's premises, or elsewhere;
and the Collateral need not be located at the place of disposition; that PFG may
directly or through any affiliated company purchase or lease any Collateral at
any such public disposition, and if permissible under applicable law, at any
private disposition; and that any sale or other disposition of Collateral shall
not relieve Borrower of any liability Borrower may have if any Collateral is
defective as to title or physical condition or otherwise at the time of sale);
(g) demand payment of, and collect, any Accounts and General Intangibles
comprising Collateral and, in connection therewith, Borrower irrevocably
authorizes PFG to endorse or sign Borrower's name on all collections, receipts,
instruments and other documents, to take possession of and open mail addressed
to Borrower and remove therefrom payments made with respect to any item of the
Collateral or proceeds thereof, and, in PFG's good faith business judgment, to
grant extensions of time to pay, compromise claims and settle Accounts and the
like for less than face value; (h) exercise any and all rights under any present
or future Control Agreements relating to Deposit Accounts or Investment
Property; and (i) demand and receive possession of any of Borrower's federal and
state income tax returns and the books and records utilized in the preparation
thereof or referring thereto. All Lender Expenses, liabilities and obligations
incurred by PFG with respect to the foregoing shall be added to and become part
of the Obligations, shall be due on demand, and shall bear interest at the
Default Rate. Without limiting any of PFG's rights and remedies, from and after
the occurrence and during the continuance of any Event of Default, the interest
rate applicable to the Obligations shall be the Default Rate.
6.3 Standards for Determining Commercial Reasonableness. Borrower and PFG agree
that a sale or other disposition (collectively, “sale”) of any Collateral which
complies with the following standards will conclusively be deemed to be
commercially reasonable: (i) notice of the sale is given to Borrower at least
ten days prior to the sale, and, in the case of a public sale, notice of the
sale is published at least five days before the sale in a newspaper of general
circulation in the county where the sale is to be conducted; (ii) notice of the
sale describes the Collateral in general, non-specific terms; (iii) the sale is
conducted at a place designated by PFG, with or without the Collateral being
present; (iv) the sale commences at any time between 8:00 a.m. and 6:00 p.m.;
and (v) payment of the purchase price in cash or by cashier’s check or wire
transfer is required. With respect to any sale of any of the Collateral, PFG may
(but is not obligated to) direct any prospective purchaser to ascertain directly
from Borrower any and all information concerning the same. PFG shall be free to
employ other methods of noticing and selling the Collateral, in its discretion,
if they are commercially reasonable. Borrower further acknowledges and agrees
that if PFG’s or




--------------------------------------------------------------------------------




third parties’ access to Collateral is inhibited, restricted or denied, it shall
be commercially reasonable for PFG to conduct a sale of Collateral under such
circumstances even though the lack of access to Collateral would likely give
rise to a sale price less than if parties had unfettered access to Collateral
for purposes of conducting a sale.
6.4 Power of Attorney. Upon the occurrence and during the continuance of any
Event of Default, without limiting PFG’s other rights and remedies, Borrower
grants to PFG an irrevocable power of attorney coupled with an interest,
authorizing and permitting PFG (acting through any of its employees, attorneys
or agents) at any time, at its option, but without obligation, with or without
notice to Borrower, and at Borrower’s expense, to do any or all of the
following, in Borrower’s name or otherwise, but PFG agrees that if it exercises
any right hereunder, it will do so in good faith and in a commercially
reasonable manner and the exercise of any rights will be subject to the rights
of the Senior Lender and any other Permitted Lien: (a) execute on behalf of
Borrower any documents that PFG may, in its good faith business judgment, deem
advisable in order to perfect and maintain PFG’s security interest in the
Collateral, or in order to exercise a right of Borrower or PFG, or in order to
fully consummate all the transactions contemplated under this Agreement, and all
other Loan Documents; (b) execute on behalf of Borrower any invoices relating to
any Account, any draft against any Account Debtor and any notice to any Account
Debtor, any proof of claim in bankruptcy, any Notice of Lien, claim of
mechanic’s, materialman’s or other Lien, or assignment or satisfaction of
mechanic’s, materialman’s or other Lien; (c) take control in any manner of any
cash or non-cash items of payment or proceeds of Collateral; endorse the name of
Borrower upon any instruments, or documents, evidence of payment or Collateral
that may come into PFG’s possession; (d) endorse all checks and other forms of
remittances received by PFG; (e) pay, contest or settle any Lien, charge,
encumbrance, security interest and adverse claim in or to any of the Collateral,
or any judgment based thereon, or otherwise take any action to terminate or
discharge the same; (f) grant extensions of time to pay, compromise claims and
settle Accounts and General Intangibles for less than face value and execute all
releases and other documents in connection therewith; (g) pay any sums required
on account of Borrower’s Taxes or to secure the release of any Liens therefor,
or both; (h) settle and adjust, and give releases of, any insurance claim that
relates to any of the Collateral and obtain payment therefor; (i) instruct any
third party having custody or control of any books or records belonging to, or
relating to, Borrower to give PFG the same rights of access and other rights
with respect thereto as PFG has under this Agreement; (j) execute on behalf of
Borrower and file in Borrower’s name such documents and instruments as may be
necessary or appropriate to effect the Transfer of Domain Rights into the name
of PFG or its designees, and (k) take any action or pay any sum required of
Borrower pursuant to this Agreement and any other Loan Documents. Any and all
Lender Expenses incurred by PFG with respect to the foregoing shall be added to
and become part of the Obligations, shall be payable on demand, and shall bear
interest at a rate equal to the Default Rate. In no event shall PFG’s rights
under the foregoing power of attorney or any of PFG’s other rights under this
Agreement be deemed to indicate that PFG is in control of the business,
management or properties of Borrower.
6.5 Application of Proceeds. All proceeds realized as the result of any sale of
the Collateral shall be applied by PFG first to Lender Expenses incurred in the
exercise of its rights under this Agreement, second to the interest due upon any
of the Obligations, and third to the principal of the Obligations, in such order
as PFG shall determine in its sole discretion. Any surplus shall be paid to
Borrower or other persons legally entitled thereto and Borrower shall remain
liable to PFG for any deficiency. If PFG, in its good faith business judgment,
directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, PFG shall have the
option, exercisable at any time, in its good faith business judgment, of either
reducing the Obligations by the principal amount of purchase price or deferring
the reduction of the Obligations until the actual receipt by PFG of the cash
therefor.
6.6 Remedies Cumulative. In addition to the rights and remedies set forth in
this Agreement, PFG shall have all the other rights and remedies accorded a
secured party under the Code and under all other applicable laws, and under any
other instrument or agreement now or in the future entered into between PFG and
Borrower, and all of such rights and remedies are cumulative and none is
exclusive. Exercise or partial exercise by PFG of one or more of its rights or
remedies shall not be deemed an election, nor bar PFG from subsequent exercise
or partial exercise of, any other rights or remedies. The failure or delay of
PFG to exercise any rights or remedies shall not operate as a waiver thereof,
but all rights and remedies shall continue in full force and effect until all of
the Obligations have been fully paid and performed.
7.    DEFINITIONS. As used in this Agreement, the following terms have the
following meanings:
“Account Debtor” means the obligor on an Account.
“Accounts” means all present and future “accounts” as defined in the Code in
effect on the Effective Date with such additions to such term as may hereafter
be made, and includes without limitation all accounts receivable, healthcare
receivables and other sums owing to Borrower.




--------------------------------------------------------------------------------




“Affiliate” means, with respect to any Person, a relative, partner, shareholder,
director, officer, or employee of such Person, or any parent or Subsidiary of
such Person, or any Person directly or indirectly through any other Person
controlling, controlled by or under common control with such Person.
“Billing Period” means monthly, unless another period or date for payment is
specified under this Agreement (such as the Maturity Date), or (ii) such other
period as PFG as may result from monetary Obligations not being outstanding
during the entire period for which interest is being calculated (such as partial
months if the Effective Date is not the first day of a calendar month), or (iii)
such other period as PFG may notify in writing to Borrower. For the avoidance of
doubt, under this Agreement, a “month” consists of 31 days in each January,
March, May, July, August, October and December, 30 days in each other month
except February, which consists of 28 days or, in a leap year, 29 days.
“Board” means the Board of Directors or other governing authority of Borrower as
authorized in its Constitutional Documents (which for the avoidance of doubt,
includes a member or manager of a limited liability company).
“Business Day” or “business day” means a day on which banks in the State of
California are generally open for business.
“Cash” means unrestricted and unencumbered (except for the Liens of PFG and the
Senior Lender) cash or cash equivalents in Deposit Accounts or other Collateral
Accounts for which there is in effect a Control Agreement among Borrower, PFG
and the depositary institution in respect of such accounts, unless the
requirement for a Control Agreement has been waived by PFG.
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having a rating of at least A-1 or the equivalent thereof by
Standard & Poor’s Ratings Group or a rating of P-1 or the equivalent thereof by
Moody’s Investors Service, Inc.; (c) certificates of deposit, time deposits and
bankers’ acceptances maturing no more than one (1) year after the date of
acquisition, and overnight bank deposits, in each case which are issued by a
commercial bank organized under the laws of the United States or any state
thereof, having capital and surplus in excess of $500,000,000; and (d) money
market funds at least ninety-five percent (95%) of the assets of which
constitute Cash Equivalents of the kinds described in clauses (a) through (c) of
this definition and (e) Investments pursuant to Borrower’s Investment Policy,
provided that such investment policy (and any such amendment thereto) has been
provided by Borrower to PFG and approved in writing by PFG.
“CD Accounts” means certificates of deposit with JP Morgan Chase Bank to secure
Borrower’s letter of credit with JP Morgan Chase Bank maintained as a security
deposit for Borrower’s lease of its headquarters premises, provided that the
aggregate balance maintained in such certificates of deposit does not at any
time exceed Three Hundred Six Thousand Dollars ($306,000.00) plus accrued
interest, as the same may be increased from time to time in connection with the
renegotiation of such lease or the negotiation of a lease for substitute space.
“Change in Control” means any event, transaction, or occurrence as a result of
which any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3) of
the Securities Exchange Act of 1934, as an amended (the “Exchange Act”)), other
than a trustee or other fiduciary holding securities under an employee benefit
plan of Borrower, is or becomes a beneficial owner (within the meaning Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of Borrower, representing forty nine percent (49%) or more of the combined
voting power of Borrower’s then outstanding securities in a single transaction
or a series of related transactions (other than by the sale of Borrower’s equity
securities in a public offering or to venture capital or private equity
investors so long as Borrower identifies to PFG the venture capital or private
equity investors at least seven (7) Business Days prior to the initial closing
of the transaction and provides to PFG a description of the material terms of
the transaction and such other information as PFG may reasonably request).
“Code” means the Uniform Commercial Code as adopted and in effect in the State
of California from time to time.
“Collateral” has the meaning set forth in Section 2 above.
“Collateral Account” is any Deposit Account, Securities Account or Commodity
Account.
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
“Compliance Certificate” means a certificate, in the form set annexed hereto as
Exhibit B, as such form may be amended from time to time upon advance notice
from PFG and in the reasonable discretion of PFG.




--------------------------------------------------------------------------------




“Constitutional Document” means, as to any Person, such Person’s formation
documents, as last certified by the Secretary of State (or equivalent
Governmental Body) of such Person’s jurisdiction of organization, together with,
(a) if such Person is a corporation, its bylaws in current form, (b) if such
Person is a limited liability company, its limited liability company agreement
(or operating or similar agreement), (c) if such Person is a partnership, its
partnership agreement (or similar agreement), and (d) if such Person is a
statutory joint venture company or similar entity, its joint venture (or
similar) agreement, each of the foregoing with all current amendments or
modifications thereto.
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, Dividend,
letter of credit or other obligation of another such as an obligation, in each
case directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.
“continuing” and “during the continuance of” when used with reference to a
Default or Event of Default means that the Default or Event of Default has
occurred and has not been either waived in writing by PFG or cured within any
applicable cure period.
“Control Agreement” means a written agreement among PFG, Borrower and a
depositary bank or other custodian in respect of Borrower’s Collateral Accounts
by which the depositary bank or other custodian, as appropriate, agrees to
comply with instructions given from time to time by PFG directing the
disposition of the funds, investments and securities in Borrower’s Collateral
Accounts without further consent of Borrower, which instructions may include not
complying with instructions (which term may include the honoring of checks
written by Borrower against funds in said accounts) given by Borrower, and
containing other terms acceptable to PFG.
“Current Depositary(ies)” means the banking and / or other financial
institutions at which Borrower maintains Collateral Accounts on the Effective
Date.
“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.
“Default Rate” means the lesser of (i) the applicable rate(s) set forth in the
Schedule, plus six percent (6%) per annum, and (ii) the maximum rate of interest
that may lawfully be charged to a commercial borrower under applicable usury
laws.
“Deposit Accounts” means all present and future “deposit accounts” as defined in
the Code in effect on the Effective Date with such additions to such term as may
hereafter be made, and includes without limitation all general and special bank
accounts, demand accounts, checking accounts, savings accounts and certificates
of deposit, and as used in this Agreement, the term “Deposit Accounts” shall be
construed to also include securities, commodities and other Investment Property
accounts.
“Dividend” means a payment or other distribution in respect to equity to an
owner thereof, whether or not in respect of net profits. For the avoidance of
doubt, “Dividends” include distributions to members of a limited liability
company.
“Due Date” in relation to monetary Obligations payable from time to time by
Borrower means (i) the date for payment specified in this Agreement (such as, on
the first day of each calendar month for interest accrued during the prior
month, as contemplated in Section 1.2) or in any other writing executed and
delivered by PFG and Borrower from time to time, whether such payment is
recurring, one-time or otherwise, or (ii) in the case of Obligations for which
no date for payment is specified in this Agreement and which cannot be
reasonably ascertained without an invoice from PFG, such as reimbursement of
Lender Expenses, the date for payment specified in an invoice sent by or on
behalf of PFG to Borrower.
“Equipment” means all present and future “equipment” as defined in the Code in
effect on the Effective Date with such additions to such term as may hereafter
be made, and includes without limitation all machinery, fixtures, goods, and any
interest in any of the foregoing, except motor vehicles.
“Event of Default” means any of the events set forth in Section 6.1 of this
Agreement.




--------------------------------------------------------------------------------




“Financial Statements” means consolidated financial statements of Borrower,
including a balance sheet, income statement and cash flow and, in the case of
monthly-required financial statements, showing data for the month being reported
and a history showing each month from the beginning of the relevant fiscal year.
“First-Priority” means, in relation to PFG’s Lien in Collateral, a security
interest that is prior to any other security interest, with the exception of the
Liens of the Senior Lender and other Permitted Liens, which other Permitted
Liens may only have superior priority to PFG’s Lien with respect to specific
items of Equipment.
“GAAP” means generally accepted accounting principles consistently applied.
“General Intangibles” means all present and future “general intangibles” as
defined in the Code in effect on the Effective Date with such additions to such
term as may hereafter be made, and includes without limitation all Intellectual
Property, payment intangibles, royalties, contract rights, goodwill, franchise
agreements, purchase orders, customer lists, route lists, telephone numbers,
domain names, claims, income tax refunds, security and other deposits, options
to purchase or sell real or personal property, rights in all litigation
presently or hereafter pending (whether in contract, tort or otherwise),
insurance policies (including without limitation key man, property damage, and
business interruption insurance), payments of insurance and rights to payment of
any kind.
“good faith business judgment” means honesty in fact and good faith (as defined
in Section 1-201 of the Code) in the exercise of PFG’s business judgment.
“Governmental Authorization” means any: (a) permit, license, certificate,
franchise, concession, approval, consent, ratification, permission, clearance,
confirmation, endorsement, waiver, certification, designation, rating,
registration, qualification or authorization that is, has been issued, granted,
given or otherwise made available by or under the authority of any Governmental
Body or pursuant to any Legal Requirement; or (b) right under any contract with
any Governmental Body.
“Governmental Body” means any of the following, in each case to the extent
having jurisdiction over Borrower or any of its assets: (a) nation,
principality, commonwealth, province, territory, county, municipality, district
or other jurisdiction of any nature; (b) local, municipal, foreign or other
government; (c) governmental or quasi-governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, court or other instrumentality); (d)
multi-national organization or body; or (e) individual, entity or body
exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military or taxing authority or power of any
nature.
“including” means including (but not limited to).
“Indebtedness” means (a) indebtedness for borrowed money or the deferred
purchase price of property or services (other than trade payables arising in the
ordinary course of business), (b) obligations evidenced by bonds, notes,
debentures or other similar instruments, (c) reimbursement obligations in
connection with letters of credit, (d) capital lease obligations and (e)
Contingent Obligations.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law in any
jurisdiction, including assignments for the benefit of creditors, compositions,
receiverships, administrations, extensions generally with its creditors, or
proceedings seeking reorganization, arrangement, or other relief.
“Intellectual Property” means all present and future: (a) copyrights, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative work thereof, whether published or
unpublished, (b) trade secret rights, including all rights to unpatented
inventions and know‑how, and confidential information; (c) mask work or similar
rights available for the protection of semiconductor chips; (d) patents, patent
applications and like protections including without limitation improvements,
divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same; (e) trademarks, servicemarks, trade styles,
and trade names, whether or not any of the foregoing are registered, and all
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Borrower connected with and symbolized by
any such trademarks; (f) Domain Rights; (g) computer software and computer
software products; (h) designs and design rights; (i) technology; (j) all claims
for damages by way of past, present and future infringement of any of the rights
included above; and (k) all licenses or other rights to use any property or
rights of a type described above.
“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower, including, without
limitation or duplication, all commissions, discounts, or related




--------------------------------------------------------------------------------




amortization and other fees and charges with respect to letters of credit and
bankers' acceptance financing and the net costs associated with interest rate
swap, cap, and similar arrangements, and the interest portion of any deferred
payment obligation (including leases of all types).
“Inventory” means all present and future “inventory” as defined in the Code in
effect on the Effective Date with such additions to such term as may hereafter
be made, and includes without limitation all merchandise, raw materials, parts,
supplies, packing and shipping materials, work in process and finished products,
including without limitation such inventory as is temporarily out of Borrower’s
custody or possession or in transit and including any returned goods and any
documents of title representing any of the above.
“Investment” means any beneficial ownership interest in any Person (including
any stock, partnership interest or other equity or debt securities issued by any
Person), and any loan, advance or capital contribution to any Person.
“Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, and all options and warrants to purchase
any of the foregoing, wherever located, and all other securities of every kind,
whether certificated or uncertificated.
“Key Person” means Borrower’s Chief Executive Officer and Chief Operating
Officer, who are Panna Sharma (CEO) and John A. Roberts (COO), respectively, as
of the Effective Date.
“Knowledge” or “best of knowledge” and words of similar import mean either (i)
the actual knowledge, after reasonable investigation, of any of Borrower’s
executive officers, its Responsible Officer(s) and any persons succeeding or
performing the responsibilities of such identified positions, and, if at any
time Parent is not subject to the reporting requirements of the Exchange Act or
is not current in such reporting (including as a result of a voluntary or
involuntary delisting or “going dark”) (ii) such knowledge as the persons in
such identified positions would have assuming (A) Borrower policies in
accordance with generally-accepted norms of corporate governance and (B) the
actual exercise of reasonable diligence and prudence by such persons in
accordance with such policies.
“Legal Requirement” means, as to any Person, the Constitutional Documents of
such person and any written local, municipal, foreign or other law, statute,
legislation, constitution, principle of common law, resolution, ordinance, code,
edict, decree, proclamation, treaty, convention, rule, regulation, ruling,
directive, pronouncement, requirement, specification, determination, decision,
opinion or interpretation that is, has been issued, enacted, adopted, passed,
approved, promulgated, made, implemented or otherwise put into effect by or
under the authority of any Governmental Body, in each case applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.
“Lender Expenses” means, in each case without limitation as to type and kind:
reasonable Professional Costs, and all filing, recording, search, title
insurance, appraisal, audit, and other reasonable costs incurred by PFG,
pursuant to, or in connection with, or relating to this Agreement (whether or
not a lawsuit is filed), including, but not limited to, Professional Costs PFG
pays or incurs in order to do the following: (i) prepare and negotiate this
Agreement and all present and future documents relating to this Agreement; (ii)
obtain legal advice in connection with this Agreement or Borrower enforce, or
seek to enforce, any of its rights or retain the services of consultants to do
so; (iii) prosecute actions against, or defend actions by, Account Debtors; (iv)
commence, intervene in, or defend any action or proceeding; (v) initiate any
complaint to be relieved of the automatic stay in bankruptcy; (vi) file or
prosecute any bankruptcy claim, third-party claim, or other claim; (vii)
examine, audit, copy, and inspect any of the Collateral or any of Borrower’s
books and records, subject to Section 4.5; (viii) protect, obtain possession of,
lease, dispose of, or otherwise enforce PFG’s security interest in, the
Collateral; and (ix) otherwise represent PFG in any litigation relating to
Borrower.
“Lien” or “lien” is a security interest, claim, mortgage, deed of trust, levy,
charge, pledge or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
“Loan Documents” means, collectively, this Agreement, the Representations, and
all other present and future documents, instruments and agreements between PFG
and Borrower, including, but not limited to those relating to this Agreement,
and all amendments and modifications thereto and replacements therefor.
“Material Adverse Change” means any of the following: (i) a material adverse
change in the business, operations, or financial or other condition of Borrower
and its Subsidiaries, taken as a whole, or (ii) a material impairment of the
prospect of repayment of any portion of the Obligations; or (iii) a material
impairment of the value or priority of PFG’s security interests in the
Collateral,




--------------------------------------------------------------------------------




or (iv) PFG’s determination, based upon information available to it and in its
reasonable judgment, that there is a reasonable likelihood that Borrower shall
fail to comply with one or more of the financial covenants in Section 5 of the
Schedule during the next succeeding financial reporting period.
“Maturity Date” means the Maturity Date(s) set forth in Section 4 of the
Schedule.
“Net Income” means, as calculated on a consolidated basis for Parent and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Parent and its Subsidiaries for such period
taken as a single accounting period.
“New Subsidiary(ies)” means any person that becomes a Subsidiary of Borrower
after the date hereof.
“Non-Borrower Subsidiary(ies)” means any direct or indirect Subsidiary of
Borrower not joined as a co-Borrower hereunder and otherwise joined to the Loan
Documents.
“Non-Overdue Senior Monetary Obligations” means, at any time, the amount of
monetary Obligations other than principal Indebtedness owed by Borrower to the
Senior Lender but not then due, such as accrued and unpaid interest not yet due.
“Non-U.S. Subsidiary” means a Subsidiary not organized under the laws of (i) any
state or commonwealth of the United States or (ii) the District of Columbia.
“Obligations” means the Loan and all other advances, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Borrower to PFG, including obligations and covenants intended to survive the
termination of this Agreement, whether evidenced by this Agreement or any note
or other instrument or document, or otherwise, including indebtedness under any
obligation to purchase equity derivatives (including stock warrants) purchased
or otherwise issued to PFG from time to time, whether arising from an extension
of credit, opening of a letter of credit, banker’s acceptance, loan, guaranty,
indemnification or otherwise, whether direct or indirect (including, without
limitation, those acquired by assignment and any participation by PFG in
Borrower's debts owing to others), absolute or contingent, due or to become due,
including, without limitation, all interest, charges, expenses, fees, attorney's
fees, expert witness fees, audit fees, collateral monitoring fees, closing fees,
facility fees, commitment fees, contingent fees, back-end and performance-based
fees, termination fees, minimum interest charges and any other sums chargeable
to Borrower under this Agreement or under any other Loan Documents; but shall
not include inchoate indemnification obligations or obligations under the
Warrant.
“Ordinary (or “ordinary”) course of business” and derivatives shall apply to an
action taken or an action required to be taken and not taken by or on behalf of
a Borrower. An action will not be deemed to have been taken in the “ordinary
course of business” unless: (a) such action is consistent with its past
practices (if such type of action has been taken in the past and, if not, such
action shall be deemed not in the ordinary course of business) and is similar in
nature and magnitude to actions customarily taken by it; (b) such action is
taken in accordance with sound and prudent business practices in its
jurisdiction of organization; and (c) such action is not required to be
authorized by its shareholders and does not require any other separate or
special authorization of any nature.
“Other Property” means the following as defined in the Code in effect on the
Effective Date with such additions to such terms as may hereafter be made, and
all rights relating thereto: all present and future “commercial tort claims”
(including without limitation any commercial tort claims identified in the
Representations), “documents”, “instruments”, “promissory notes”, “chattel
paper”, “letters of credit”, “letter-of-credit rights”, “fixtures”, “farm
products” and “money”; and all other goods and personal property of every kind,
tangible and intangible, whether or not governed by the Code.
“Parent” has the meaning set forth in the heading to this Agreement.
“Payment” means all checks, wire transfers and other items of payment received
by PFG for credit to Borrower’s outstanding Obligations.
“Permitted Indebtedness” means:
(i) the Loan and other Obligations;
(ii) Indebtedness existing on the Effective Date and shown on Exhibit A hereto;
(iii) Subordinated Debt;
(iv) Indebtedness owing to Senior Lender not to exceed the Senior Debt Limit
specified in the Schedule;




--------------------------------------------------------------------------------




(v) other Indebtedness secured by Permitted Liens described in clauses (i) and
(iii) of that definition;
(vi) unsecured Indebtedness to trade creditors incurred in the ordinary course
of business, and Indebtedness described in item (iv) of the definition of
Permitted Liens;
(vii) extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness (i) through (vi) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose materially more burdensome terms upon Borrower.
“Permitted Investments” are:
(i) Investments (if any) shown on Exhibit A and existing on the Effective Date;
(ii) Investments consisting of Cash Equivalents;
(iii) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;
(iv) Investments consisting of (A) lease security deposits and (B) the CD
Accounts;
(iv) Investments in Subsidiaries existing on the Effective Date;
(v) Investments not exceeding Five Hundred Thousand Dollars ($500,000.00) in any
fiscal year in Oncospire; and
(vi) Investments by Borrower in Subsidiaries not to exceed Seven Hundred Fifty
Thousand Dollars ($750,000) in the aggregate for any rolling four (4) quarter
period, provided no Event of Default exists and no Event of Default would result
from such Investment.
“Permitted Liens” means the following:
(i) purchase money Liens (including Liens arising under any retention of title,
hire purchase or conditional sales arrangement or arrangements having similar
effect) (i) on Equipment acquired or held by Borrower incurred for financing the
acquisition of the Equipment securing no more than $500,000 in the aggregate
amount outstanding, or (ii) existing on such Equipment when acquired, if the
Lien is confined to the property and improvements and the proceeds of the
Equipment;
(ii) Liens for Taxes not yet payable;
(iii) additional Liens consented to in writing by PFG, which consent may be
withheld in its good faith business judgment. PFG shall have the right to
require, as a condition to its consent under this subparagraph (iii), that the
holder of the additional Lien sign a subordination agreement in PFG’s then
standard form, acknowledge that the security interest is subordinate to the
security interest in favor of PFG, and agree not to take any action to enforce
its subordinate security interest so long as any Obligations remain outstanding,
and that Borrower agrees that any uncured default in any obligation secured by
the subordinate security interest shall also constitute an Event of Default
under this Agreement;
(iv) Liens of materialmen, mechanics, warehousemen, carriers, or other similar
Liens arising in the ordinary course of business and securing obligations which
are not delinquent;
(v) Liens being terminated substantially concurrently with this Agreement;
(vi) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);
(vii) Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by Liens of the type described above in clauses (i),
(ii), (iii) and (x), provided that any extension, renewal or replacement Lien is
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase and
other terms are not less favorable to Borrower;
(viii) Liens in favor of customs and revenue authorities which secure payment of
customs duties in connection with the importation of goods;
(ix) non-exclusive licenses of Intellectual Property granted to third parties in
the ordinary course of business; and
(x) Liens in favor of Senior Lender.




--------------------------------------------------------------------------------




“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, government, or any
agency or political division thereof, or any other entity.
“Professional Costs” means all reasonable fees and expenses of auditors,
accountants, valuation experts, Collateral disposition service providers,
restructuring and other advisory services in connection with restructurings,
workouts and Insolvency Proceedings, and fees and costs of attorneys.
“Qualifying Request” means a request made by a Responsible Officer of Borrower
under Section 1.4 for (i) a Loan (A) that is within Borrower’s borrowing
availability under this Agreement, (B) that satisfies the relevant conditions
set forth in Section 9 of the Schedule, (C) that is accompanied by such
certificates, documents and instruments as may be required under this Agreement
or otherwise reasonably required by PFG to confirm Borrower’s compliance with
the Loan Documents at the time of such request, and (D) that is made within 30
days of the date the Reporting package is required to be delivered (as specified
in Section 6 of the Schedule) showing satisfaction of the relevant borrowing
conditions, or (ii) any other matter for which PFG’s consent is required under
the Loan Documents.
“Representations” means the written Representations and Warranties provided by
Borrower to PFG referred to in the Schedule.
“Responsible Officer(s)” means Panna Sharma, John A. Roberts and any other
officer of Parent identified in writing by a Responsible Officer.
“Restricted License” means any material license or other agreement with respect
to which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a Lien in favor of PFG on Borrower’s interest therein or
(b) for which a default under or termination of could interfere with PFG’s right
to sell any Collateral.
“Revenue(s)” means revenues required to be recognized as such under GAAP.
“SEC” means the United States Securities and Exchange Commission.
“SEC Filing(s)” means Borrower’s periodic and other reports, proxy statements
and other material filed by Borrower with the SEC, any Governmental Body
succeeding to any or all of the functions of the SEC or with any national
securities exchange (such as the NASDAQ), or distributed to its stockholders, as
the case may be, and such documents required to be delivered pursuant to the
terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrower’s website on the
internet at Borrower’s website address; provided, however, Borrower shall
promptly notify PFG in writing (which may be by electronic mail) of the posting
of any such documents.
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
“Security Instruments” means financing statements and similar notices filed
under the Code or other relevant local law (U.S. or non-U.S.) in any
jurisdiction in which such financing statements may be filed, fixed and floating
charges, share charges, mortgage debentures, and any other notices, instruments
and filings that reflect the “all assets” security granted to PFG by Borrower in
this Agreement and the other Loan Documents.
“Senior Debt” has the meaning set forth in Section 8 of the Schedule and “Senior
Debt Documents” means the agreements and instruments between or in respect of
Borrower and the Senior Lender reflecting the Senior Debt.
“Senior Lender” has the meaning set forth in Section 8 of the Schedule.
“Subordinated Debt” means debt incurred by Borrower subordinated to Borrower’s
debt to PFG pursuant to a subordination agreement entered into between PFG,
Borrower and the subordinated creditor(s) upon terms acceptable to PFG in its
sole business discretion, but which may at PFG’s option include: (i)
subordination of subordinated creditor Lens, (ii) restrictions or prohibition of
payments on subordinated debt until all Obligations to PFG are fully repaid and
performed, and (iii) a prohibition on the exercise of remedies by a subordinated
creditor until all Obligations to PFG are fully repaid and performed.
“Senior Lender Subordination Agreement” means that certain Subordination
Agreement, dated as of the date hereof, by and between PFG and Senior Lender.
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such




--------------------------------------------------------------------------------




corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless the context otherwise
requires, each reference to a Subsidiary herein shall be a reference to a
Subsidiary of Borrower or Guarantor.
“Tax” means any tax (including any income tax, franchise tax, capital gains tax,
estimated tax, gross receipts tax, value-added tax, surtax, excise tax, ad
valorem tax, transfer tax, stamp tax, sales tax, use tax, property tax, business
tax, occupation tax, inventory tax, occupancy tax, withholding tax or payroll
tax), levy, assessment, tariff, impost, imposition, toll, duty (including any
customs duty), deficiency or fee, and any related charge or amount (including
any fine, penalty or interest), that is, has been or may in the future be (a)
imposed, assessed or collected by or under the authority of any Governmental
Body, or (b) payable pursuant to any tax-sharing agreement or similar contract.
“Tax Return” means any return (including any information return), report,
statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information that is, has been or may
in the future be filed with or submitted to, or required to be filed with or
submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.
“Transfer” or “transfer” shall include any sale, assignment with or without
consideration, encumbrance, hypothecation, pledge, or other transfer or
disposition of any kind, including, but not limited to, transfers to receivers,
levying creditors, trustees or receivers in bankruptcy proceedings or general
assignees for the benefit of creditors, whether voluntary or by operation of
law, directly or indirectly, but shall exclude non-exclusive licenses of
Intellectual Property in the ordinary course of Borrower’s Business.
Other Terms. All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with GAAP,
consistently applied. All other terms contained in this Agreement, unless
otherwise indicated, shall have the meanings provided by the Code, to the extent
such terms are defined therein.
8.    GENERAL PROVISIONS.
8.1 Confidentiality. PFG agrees to use the same degree of care that it exercises
with respect to its own proprietary information, to maintain the confidentiality
of any and all proprietary, trade secret or other information identified by
Borrower as confidential provided to or received by PFG from Borrower, including
business plans and forecasts, non-public financial information, confidential or
secret processes, formulae, devices and contractual information, customer lists,
and employee relation matters, provided that PFG may disclose such information
(i) to its officers, directors, employees, attorneys, accountants, affiliates,
and advisory boards (provided they are informed of the confidential nature of
the information and instructed to keep it confidential), (ii) subject to an
agreement containing provisions substantially the same as this Section, to any
participants, prospective participants, assignees and prospective assignees,
(iii) to such other Persons to whom PFG shall at any time be required to make
such disclosure in accordance with applicable law or legal process, and (iv) in
its good faith business judgment in connection with the enforcement of its
rights or remedies after an Event of Default, or in connection with any dispute
with Borrower or any other Person relating to Borrower. The confidentiality
agreement in this Section supersedes any prior confidentiality agreement of PFG
relating to Borrower.
8.2 Interest Computation. In computing interest on the Obligations, all Payments
received after 12:00 Noon, Pacific Time, on any day shall be deemed received on
the next Business Day.
8.3 Payments. All Payments may be applied, and in PFG's good faith business
judgment reversed and re-applied, to the Obligations, in such order and manner
as PFG shall determine in its good faith business judgment.
8.4 Monthly Accountings. PFG may provide Borrower monthly with an account of
advances, charges, expenses and payments made pursuant to this Agreement. Such
account shall be deemed correct, accurate and binding on Borrower and an account
stated (except for reverses and reapplications of payments made and corrections
of errors discovered by PFG), unless Borrower notifies PFG in writing to the
contrary within 60 days after such account is rendered, describing the nature of
any alleged errors or omissions.
8.5 Notices. All notices to be given under this Agreement shall be in writing
and shall be given either personally, or by reputable private delivery service,
or by regular first-class mail, or certified mail return receipt requested, or
by fax to the most recent fax number a party has for the other party (and if by
fax, sent concurrently by one of the other methods provided herein), or by
electronic mail to the most recent electronic mail address for Borrower provided
for the chief financial officer or financial controller executing the
Representations (and if by electronic mail, with an electronic delivery and/or
read receipt), addressed




--------------------------------------------------------------------------------




to PFG or Borrower at the addresses shown in the heading to this Agreement, in
the Representations or at any other address designated in writing by one party
to the other party. All notices shall be deemed to have been given upon delivery
in the case of notices personally delivered, or at the expiration of one
Business Day following delivery to the private delivery service, or two Business
Days following the deposit thereof in the United States mail, with postage
prepaid, or on the first business day of receipt during business hours in the
case of notices sent by fax or electronic mail, as provided herein.
8.6 Authorization to Use Borrower Name, Etc. Borrower irrevocably authorizes PFG
to: (i) use Borrower’s logo on PFG’s website and in its marketing materials to
denote the lending relationship between PFG and Borrower; (ii) use a “tombstone”
to highlight the transaction(s) from time to time between PFG and Borrower; and
(iii) to issue press releases in a form reasonable acceptable to Borrower and
PFG highlighting and summarizing the credit facilities extended by PFG to
Borrower from time to time under this Agreement, as amended from time to time,
all of the above (i) through (iii), for marketing purposes.
8.7 Severability. Should any provision of this Agreement be held by any court of
competent jurisdiction to be void or unenforceable, such defect shall not affect
the remainder of this Agreement, which shall continue in full force and effect.
8.8 Integration. This Agreement and such other written agreements, documents and
instruments as may be executed in connection herewith are the final, entire and
complete agreement between Borrower and PFG and supersede all prior and
contemporaneous negotiations and oral representations and agreements, all of
which are merged and integrated in this Agreement. There are no oral
understandings, representations or agreements between the parties which are not
set forth in this Agreement or in other written agreements signed by the parties
in connection herewith.
8.9 Waivers; Indemnity. The failure of PFG at any time or times to require
Borrower to strictly comply with any of the provisions of this Agreement or any
other Loan Document shall not waive or diminish any right of PFG later to demand
and receive strict compliance therewith. Any waiver of any default shall not
waive or affect any other default, whether prior or subsequent, and whether or
not similar. None of the provisions of this Agreement or any other Loan Document
shall be deemed to have been waived by any act or knowledge of PFG or its agents
or employees, but only by a specific written waiver signed by an authorized
officer of PFG and delivered to Borrower. Borrower waives the benefit of all
statutes of limitations relating to any of the Obligations or this Agreement or
any other Loan Document, and Borrower waives demand, protest, notice of protest
and notice of default or dishonor, notice of payment and nonpayment, release,
compromise, settlement, extension or renewal of any commercial paper,
instrument, account, General Intangible, document or guaranty at any time held
by PFG on which Borrower is or may in any way be liable, and notice of any
action taken by PFG, unless expressly required by this Agreement. Borrower
hereby agrees to indemnify PFG and its affiliates, subsidiaries, parent,
directors, officers, employees, agents, and attorneys, and to hold them harmless
from and against any and all claims, debts, liabilities, demands, obligations,
actions, causes of action, penalties and Lender Expenses of every kind, which
they may sustain or incur based upon or arising out of any of the Obligations,
or any relationship or agreement between PFG and Borrower, or any other matter,
relating to Borrower or the Obligations; provided that this indemnity shall not
extend to damages determined by a court of competent jurisdiction in a final
judgment to have been proximately caused by the indemnitee’s own gross
negligence or willful misconduct. Notwithstanding any provision in this
Agreement to the contrary, the indemnity agreement set forth in this Section
shall survive any termination of this Agreement and shall for all purposes
continue in full force and effect.
8.10 No Liability for Ordinary Negligence. Borrower agrees that any and all
claims it may have under this Agreement shall be limited to claims against PFG
and not its directors, officers, employees, agents, attorneys or any other
Person affiliated with or representing PFG. Neither PFG, nor any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing PFG shall be liable for any claims, demands, losses or
damages, of any kind whatsoever, made, claimed, incurred or suffered by Borrower
or any other party through the negligence of PFG, or any of its directors,
officers, employees, agents, attorneys or any other Person affiliated with or
representing PFG, but nothing herein shall relieve PFG from liability for its
own gross negligence or willful misconduct.
8.11 Amendment. The terms and provisions of this Agreement may not be waived or
amended, except in a writing executed by Borrower and a duly authorized officer
of PFG. No purported amendment or modification of any Loan Document, or waiver,
discharge or termination of any obligation under any Loan Document, shall be
enforceable or admissible unless, and only to the extent, expressly set forth in
a writing signed by the party against which enforcement or admission is sought.
Without limiting the generality of the foregoing, no oral promise or statement,
nor any action, inaction, delay, failure to require performance or course of
conduct shall operate as, or evidence, an amendment, supplement or waiver or
have any other effect on any Loan Document. Any waiver granted shall be limited
to the specific circumstance expressly described in it, and shall not apply to
any subsequent or other circumstance, whether similar or dissimilar, or give
rise to, or evidence, any obligation or commitment to grant any further waiver.




--------------------------------------------------------------------------------




8.12 Time of Essence. Time is of the essence in the performance by Borrower of
each and every obligation under this Agreement.
8.13 Lender Expenses. Borrower shall reimburse PFG for all Lender Expenses. All
Lender Expenses to which PFG may be entitled pursuant to this Paragraph shall
immediately become part of Borrower’s Obligations, shall be due on demand, and
if not paid within three (3) Business Days after demand, shall bear interest at
the Default Rate.
8.14 Benefit of Agreement. The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective successors, assigns, heirs,
beneficiaries and representatives of Borrower and PFG; provided, however, that
Borrower may not assign or Transfer any of its rights under this Agreement
without the prior written consent of PFG, and any prohibited assignment shall be
void. No consent by PFG to any assignment shall release Borrower from its
liability for the Obligations.
8.15 Joint and Several Liability. If Borrower consists of more than one Person,
their liability shall be joint and several, and the compromise of any claim
with, or the release of, any Borrower shall not constitute a compromise with, or
a release of, any other Borrower.
8.16 Limitation of Actions. Any claim or cause of action by Borrower against
PFG, its directors, officers, employees, agents, accountants or attorneys, based
upon, arising from, or relating to this Loan Agreement, or any other Loan
Document, or any other transaction contemplated hereby or thereby or relating
hereto or thereto, or any other matter, cause or thing whatsoever, incurred,
done, omitted or suffered to be done by PFG, its directors, officers, employees,
agents, accountants or attorneys, shall be barred unless asserted by Borrower by
the commencement of an action or proceeding in a court of competent jurisdiction
by (a) the filing of a complaint within one year after the earlier to occur of
(i) the first act, occurrence or omission upon which such claim or cause of
action, or any part thereof, is based, or (ii) the date this Agreement is
terminated, and (b) the service of a summons and complaint on an officer of PFG,
or on any other person authorized to accept service on behalf of PFG, within
thirty (30) days thereafter. Borrower agrees that such one-year period is a
reasonable and sufficient time for Borrower to investigate and act upon any such
claim or cause of action. The one-year period provided herein shall not be
waived, tolled, or extended except by the written consent of PFG in its sole
discretion. This provision shall survive any termination of this Loan Agreement
or any other Loan Document.
8.17 Loan Monitoring. At reasonable times and upon reasonable advance notice to
Borrower, PFG shall have the right to visit personally with Borrower up to two
times per calendar year at its principal place of business or such other
location as the parties may mutually agree, for the purpose of meeting with
Borrower’s management in order to remain as up-to-date with Borrower’s business
as is practicable and to maintain best practices in terms of lender loan
monitoring and diligence. Lender Expenses incurred for reasonable travel,
lodging and similar expenses for up to two PFG staff for such visits shall be at
Borrower’s expense and reimbursed in the same manner as other PFG expenses under
this Agreement.
8.18     Paragraph Headings; Construction; Counterparts. Paragraph headings are
only used in this Agreement for convenience. Borrower and PFG acknowledge that
the headings may not describe completely the subject matter of the applicable
paragraph, and the headings shall not be used in any manner to construe, limit,
define or interpret any term or provision of this Agreement. This Agreement has
been fully reviewed and negotiated between the parties with the benefit of
independent counsel and no uncertainty or ambiguity in any term or provision of
this Agreement shall be construed strictly against PFG or Borrower under any
rule of construction or otherwise. References to “Borrower” are construed to
mean “each Borrower”, unless otherwise expressly specified. Amounts set off in
brackets or parentheses are negative. The word “shall” is mandatory, the word
“may” is permissive, and the word “or” is not exclusive. The term “Agreement”
includes the Schedule and (if not otherwise specified) any amendment,
modification, restatement or other writing amending the terms of this Agreement.
Obligations of a similar nature addressed in different sections of this
Agreement shall be deemed supplemental to one another and not exclusive unless
expressly set forth as such. Words and phrases expressing examples, including
“for example” and “such as” are non-exclusive. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, is an original, and all taken
together, constitute one Agreement.
8.19 Correction of Loan Documents. PFG may correct patent errors and fill in any
blanks in the Loan Documents consistent with the agreement of the parties so
long as PFG provides Borrowers with written notice of such correction and allows
Borrower at least ten (10) days to object to such correction. In the event of
such objection, such correction shall not be made except by an amendment signed
by both PFG and Borrower.
8.20 Governing Law; Jurisdiction; Venue. This Agreement and all acts and
transactions hereunder and all rights and obligations of PFG and Borrower shall
be governed by the laws of the State of California. As a material part of the
consideration to PFG to enter into this Agreement, Borrower (i) agrees that all
actions and proceedings relating directly or indirectly to this




--------------------------------------------------------------------------------




Agreement shall be litigated in courts located within California and that the
exclusive venue therefor shall, at PFG’s option, be Santa Clara County; (ii)
consents to the jurisdiction and venue of any such court and consents to service
of process in any such action or proceeding by personal delivery or by
internationally-recognized commercial courier or overnight delivery service or
by certified mail, return receipt requested, to the last known address for
Borrower; and (iii) waives any and all rights Borrower may have to object to the
jurisdiction of any such court, or to transfer or change the venue of any such
action or proceeding. Notwithstanding the foregoing, PFG, in pursuit of
collection and Collateral or rights therein, may pursue remedies in any
jurisdiction in which Borrower or any Collateral resides or is deemed to reside.


8.21 Withholding. Payments received by PFG from Borrower under this Agreement
will be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any Governmental Body (including any interest,
additions to tax or penalties applicable thereto). Specifically, however, if at
any time any Governmental Body, applicable law, regulation or international
agreement requires Borrower to make any withholding or deduction from any such
payment or other sum payable hereunder to PFG, Borrower hereby covenants and
agrees that the amount due from Borrower with respect to such payment or other
sum payable hereunder will be increased to the extent necessary to ensure that,
after the making of such required withholding or deduction, PFG receives a net
sum equal to the sum which it would have received had no withholding or
deduction been required, and Borrower shall pay the full amount withheld or
deducted to the relevant Governmental Body. Borrower will, upon request, furnish
PFG with proof reasonably satisfactory to PFG indicating that Borrower has made
such withholding payment; provided, however, that Borrower need not make any
withholding payment if the amount or validity of such withholding payment is
contested in good faith by appropriate and timely proceedings and as to which
payment in full is bonded or reserved against by Borrower. The agreements and
obligations of Borrower contained in this Section 8.21 shall survive the
termination of this Agreement.


8.22 Multiple Borrowers; Suretyship Waivers. If there is at any time after the
Effective Date more than one Borrower:
(a) Borrowers' Agent. Each Borrower hereby irrevocably appoints each other
Borrower, as the agent, attorney-in-fact and legal representative of all
Borrowers for all purposes, including requesting disbursement of the Loan and
receiving account statements and other notices and communications to Borrowers
(or any of them) from PFG. PFG may rely, and shall be fully protected in
relying, on any request in relation to the Loan, disbursement instruction,
report, information or any other notice or communication made or given by any
Borrower, whether in its own name, as Borrowers' agent, or on behalf of one or
more Borrowers, and PFG shall not have any obligation to make any inquiry or
request any confirmation from or on behalf of any other Borrower as to the
binding effect on it of any such request, instruction, report, information,
other notice or communication, nor shall the joint and several character of
Borrowers' obligations hereunder be affected thereby.
(b)    Waivers. Each Borrower hereby waives: (i) any right to require PFG to
institute suit against, or to exhaust its rights and remedies against, any other
Borrower or any other Person, or to proceed against any property of any kind
which secures all or any part of the Obligations, or to exercise any right of
offset or other right with respect to any reserves, credits or deposit accounts
held by or maintained with PFG or any indebtedness of PFG to any other Borrower,
or to exercise any other right or power, or pursue any other remedy PFG may
have; (ii) any defense arising by reason of any disability or other defense of
any other Borrower or any guarantor or any endorser, co-maker or other Person,
or by reason of the cessation from any cause whatsoever of any liability of any
other Borrower or any guarantor or any endorser, co-maker or other Person, with
respect to all or any part of the Obligations, or by reason of any act or
omission of PFG or others which directly or indirectly results in the discharge
or release of any other Borrower or any guarantor or any other Person or any
Obligations or any security therefor, whether by operation of law or otherwise;
(iii) any defense arising by reason of any failure of PFG to obtain, perfect,
maintain or keep in force any Lien on, any property of any Borrower or any other
Person; (iv) any defense based upon or arising out of any Insolvency Proceeding,
liquidation or dissolution proceeding commenced by or against or in respect of
any Borrower or any guarantor or any endorser, co-maker or other Person,
including without limitation any discharge of, or bar against collecting, any of
the Obligations (including without limitation any interest thereon), in or as a
result of any such proceeding. Until all of the Obligations have been paid,
performed, and discharged in full, nothing shall discharge or satisfy the
liability of Borrower hereunder except the full performance and payment of all
of the Obligations. If any claim is ever made upon PFG for repayment or recovery
of any amount or amounts received by PFG in payment of or on account of any of
the Obligations, because of any claim that any such payment constituted a
preferential Transfer or fraudulent conveyance, or for any other reason
whatsoever, and PFG repays all or part of said amount by reason of any judgment,
decree or order of any court or administrative body having jurisdiction over PFG
or any of its property, or by reason of any settlement or compromise of any such
claim effected by PFG with any such claimant (including without limitation the
any other Borrower), then and in any such event, Borrower agrees that any such
judgment, decree, order, settlement and compromise shall be binding upon
Borrower, notwithstanding any revocation




--------------------------------------------------------------------------------




or release of this Agreement or the cancellation of any note or other instrument
evidencing any of the Obligations, or any release of any of the Obligations, and
Borrower shall be and remain liable to PFG under this Agreement for the amount
so repaid or recovered, to the same extent as if such amount had never
originally been received by PFG, and the provisions of this sentence shall
survive, and continue in effect, notwithstanding any revocation or release of
this Agreement. Each Borrower hereby expressly and unconditionally waives all
rights of subrogation, reimbursement and indemnity of every kind against any
other Borrower, and all rights of recourse to any assets or property of any
other Borrower, and all rights to any collateral or security held for the
payment and performance of any Obligations, including (but not limited to) any
of the foregoing rights which Borrower may have under any present or future
document or agreement with any other Borrower or other Person, and including
(but not limited to) any of the foregoing rights which Borrower may have under
any equitable doctrine of subrogation, implied contract, or unjust enrichment,
or any other equitable or legal doctrine. Each Borrower further hereby waives
any other rights and defenses that are or may become available to Borrower by
reason of California Civil Code Sections 2787 to 2855 (inclusive), 2899, and
3433, as now in effect or hereafter amended, and under all other similar
statutes and rules now or hereafter in effect.
(c)    Consents. Each Borrower hereby consents and agrees that, without notice
to or by Borrower and without affecting or impairing in any way the obligations
or liability of Borrower hereunder, PFG may, from time to time before or after
revocation of this Agreement, do any one or more of the following in PFG's sole
and absolute discretion: (i) accept partial payments of, compromise or settle,
renew, extend the time for the payment, discharge, or performance of, refuse to
enforce, and release all or any parties to, any or all of the Obligations;
(ii) grant any other indulgence to any Borrower or any other Person in respect
of any or all of the Obligations or any other matter; (iii) accept, release,
waive, surrender, enforce, exchange, modify, impair, or extend the time for the
performance, discharge, or payment of, any and all property of any kind securing
any or all of the Obligations or any guaranty of any or all of the Obligations,
or on which PFG at any time may have a Lien, or refuse to enforce its rights or
make any compromise or settlement or agreement therefor in respect of any or all
of such property; (iv) substitute or add, or take any action or omit to take any
action which results in the release of, any one or more other Borrowers or any
endorsers or guarantors of all or any part of the Obligations, including,
without limitation one or more parties to this Agreement, regardless of any
destruction or impairment of any right of contribution or other right of
Borrower; (v) apply any sums received from any other Borrower, any guarantor,
endorser, or co-signer, or from the disposition of any Collateral or security,
to any indebtedness whatsoever owing from such Person or secured by such
Collateral or security, in such manner and order as PFG determines in its sole
discretion, and regardless of whether such indebtedness is part of the
Obligations, is secured, or is due and payable. Borrower consents and agrees
that PFG shall be under no obligation to marshal any assets in favor of
Borrower, or against or in payment of any or all of the Obligations. Borrower
further consents and agrees that PFG shall have no duties or responsibilities
whatsoever with respect to any property securing any or all of the Obligations.
Without limiting the generality of the foregoing, PFG shall have no obligation
to monitor, verify, audit, examine, or obtain or maintain any insurance with
respect to, any property securing any or all of the Obligations.
(d)    Independent Liability. Each Borrower hereby agrees that one or more
successive or concurrent actions may be brought hereon against Borrower, in the
same action in which any other Borrower may be sued or in separate actions, as
often as deemed advisable by PFG. Each Borrower is fully aware of the financial
condition of each other Borrower and is executing and delivering this Agreement
based solely upon its own independent investigation of all matters pertinent
hereto, and Borrower is not relying in any manner upon any representation or
statement of PFG with respect thereto. Each Borrower represents and warrants
that it is in a position to obtain, and each Borrower hereby assumes full
responsibility for obtaining, any additional information concerning any other
Borrower's financial condition and any other matter pertinent hereto as Borrower
may desire, and Borrower is not relying upon or expecting PFG to furnish to it
any information now or hereafter in PFG's possession concerning the same or any
other matter.
(e) Subordination. All indebtedness of a Borrower now or hereafter arising held
by another Borrower is subordinated to the Obligations and Borrower holding the
indebtedness shall take all actions reasonably requested by PFG to effect, to
enforce and to give notice of such subordination.
8.23 Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.




--------------------------------------------------------------------------------




8.24 Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.
8.25 Third Parties. Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.
8.26 Mutual Waiver of Jury Trial. BORROWER AND PFG EACH HEREBY WAIVE THE RIGHT
TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN
ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FUTURE INSTRUMENT OR
AGREEMENT BETWEEN PFG AND BORROWER, OR ANY CONDUCT, ACTS OR OMISSIONS OF PFG OR
BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS OR
ANY OTHER PERSONS AFFILIATED WITH PFG OR BORROWER, IN ALL OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE. WITHOUT INTENDING IN
ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR RESPECTIVE RIGHT TO A
TRIAL BY JURY, if the above waiver of the right to a trial by jury is not
enforceable, the parties hereto agree that any and all disputes or controversies
of any nature between them arising at any time shall be decided by a reference
to a private judge, mutually selected by the parties (or, if they cannot agree,
by the Presiding Judge of the Santa Clara County, California Superior Court)
appointed in accordance with Code of Civil Procedure Section 638 (or pursuant to
comparable provisions of federal law if the dispute falls within the exclusive
jurisdiction of the federal courts), sitting without a jury, in Santa Clara
County, California; and the parties hereby submit to the jurisdiction of such
court. The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of Code of Civil Procedure §§ 638 through 645.1,
inclusive. The private judge shall have the power, among others, to grant
provisional relief, including without limitation, entering temporary restraining
orders, issuing preliminary and permanent injunctions and appointing receivers.
All such proceedings shall be closed to the public and confidential and all
records relating thereto shall be permanently sealed. If during the course of
any dispute, PFG desires to seek provisional relief, but a judge has not been
appointed at that point pursuant to the judicial reference procedures, then PFG
may apply to the Santa Clara County, California Superior Court for such relief.
The proceeding before the private judge shall be conducted in the same manner as
it would be before a court under the rules of evidence applicable to judicial
proceedings. The parties shall be entitled to discovery which shall be conducted
in the same manner as it would be before a court under the rules of discovery
applicable to judicial proceedings. The private judge shall oversee discovery
and may enforce all discovery rules and order applicable to judicial proceedings
in the same manner as a trial court judge. The parties agree that the selected
or appointed private judge shall have the power to decide all issues in the
action or proceeding, whether of fact or of law, and shall report a statement of
decision thereon pursuant to the Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of PFG at any time to exercise self-help
remedies, foreclose against Collateral, or obtain provisional remedies. The
private judge shall also determine all issues relating to the applicability,
interpretation, and enforceability of this paragraph.
[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------


        

--------------------------------------------------------------------------------







Borrower:
CANCER GENETICS, INC.






By /s/ Panna Sharma                              


Name: Panna Sharma


Title: Chief Executive Officer






By /s/ John A. Roberts                            


Name: John A. Roberts


Title: Chief Operating Officer
PFG:
PARTNERS FOR GROWTH IV, L.P.






By /s/ Philip Lawson                            


Name: Philip Lawson                              


Title: Manager, Partners for Growth IV, LLC
   Its General Partner


GENTRIS, LLC






By /s/ Panna Sharma                              


Name: Panna Sharma


Title: Chief Executive Officer






By /s/ John A. Roberts                            


Name: John A. Roberts


Title: Chief Operating Officer




 











- Signature Page Loan and Security Agreement -
 

--------------------------------------------------------------------------------


        

--------------------------------------------------------------------------------










Partners For Growth
Schedule to
Loan and Security Agreement


Borrower:        Cancer Genetics, Inc., a Delaware corporation (“Parent”)
Address:        201 Route 17 N., 2nd Floor, Rutherford, NJ 07070
Borrower:        Gentris, LLC, a Delaware limited liability company
(“Gentris”)    
Address:        33 Southcenter Court, Ste. 400, Morrisville, NC 27560
Date:            March 22, 2017
This Schedule forms an integral part of the Loan and Security Agreement between
PARTNERS FOR GROWTH IV, L.P. and the above-referenced Borrower dated the
Effective Date.

--------------------------------------------------------------------------------



1. LOAN (Section 1.1):


The Loan:    The Loan shall consist of a term loan in the original principal
amount of $6,000,000, which amount shall be disbursed after deduction for the
payoff amount under the Existing SVB Term Loan (as defined in Section 8(a)(1) of
this Schedule), such net proceeds to be disbursed within upon the later to occur
of one (1) Business Day following (i) the Effective Date and (ii) the Business
Day following the Business Day on which the conditions set forth in Section 9
have been satisfied or, in PFG’s sole discretion, waived or deferred.
Repayment:    Borrower shall pay interest only on the outstanding principal
balance of the Loan monthly in arrears on the first day of each month until the
Maturity Date (or earlier acceleration of the Loan), whereupon the entire unpaid
principal balance of the Loan plus all accrued and unpaid interest shall be
paid.
Prepayment:    The principal amount of the Loan may be prepaid in whole or in
one or more parts at any time and from time to time, without penalty or fee.
Repaid principal may not be re-borrowed.

--------------------------------------------------------------------------------





-1-
 

--------------------------------------------------------------------------------

Partners for Growth    Schedule to Loan and Security Agreement

--------------------------------------------------------------------------------





2. INTEREST (Section 1.2):    
The Loan shall bear interest at a per annum rate equal to 11.5%, fixed;
provided, however, if Parent’s consolidated Revenues and Adjusted EBITDA for its
2017 fiscal year, based upon amounts as disclosed in its first SEC Filing filed
after December 31, 2017 (as adjusted for the definition of Adjusted EBITDA),
meet or exceed ninety percent (90%) of its consolidated Revenues and Adjusted
EBITDA, as previously agreed between Lender and Borrower for Parent’s 2017
fiscal year, then, effective as of January 1, 2018, the interest rate shall be
reduced to 11% per annum, fixed.
If Borrower qualifies for the foregoing interest rate reduction, as long as no
Event of Default has occurred and is continuing, any interest accrued on and
after January 1, 2018 and paid to PFG prior to the date of the SEC Filing
reporting such qualification in excess of 11% per annum will be credited against
interest payments next coming due after the date of said SEC filing in the order
of maturity thereof.

--------------------------------------------------------------------------------



3. FEES (Section 1.3):


Loan Fee:    $120,000, payable promptly upon invoice by PFG on or following the
Effective Date.



--------------------------------------------------------------------------------



4. MATURITY DATE
(Section 5.1):     March __, 2020.

--------------------------------------------------------------------------------



5. FINANCIAL COVENANTS
(Section 4.1):    Borrower shall comply with each of the following covenants.
Compliance shall be determined on a consolidated basis (except with respect to
Minimum Liquidity) (with numbers in parentheses denoting negative numbers):
Minimum Adjusted
EBITDA:    Tested calendar monthly on a trailing three-month (“T3M”) basis,
Borrower shall maintain Adjusted EBITDA of not less than the amounts set forth
below for the corresponding T3M periods:
T3M Periods Ending            Minimum Threshold


-2-

--------------------------------------------------------------------------------

Partners for Growth    Schedule to Loan and Security Agreement

--------------------------------------------------------------------------------



12/31/16 through 5/31/17
$(3,000,000)
6/30/17 through 11/30/17
$(2,500,000)
12/31/17 through 2/28/18
$(1,750,000)
3/31/18 through 5/31/18
$(750,000)
6/30/2018 and each calendar month thereafter


$1





Minimum Revenues:    Tested on a quarterly basis as of the end of each calendar
quarter during the term of the Loan, Borrower’s Revenues shall meet or exceed
the thresholds set forth below for the corresponding periods:
Quarterly Periods            Minimum Thresholds
Q1-2017
$5,913,942
Q2-2017
$6,462,869
Q3-2017
$6,136,190
Q4-2017
$7,431,614



Future Periods:    With respect to the period ending March 31, 2018 and each
period thereafter, the levels of minimum Revenue shall be set by PFG in
consultation with and generally consistent with SVB. With respect thereto:
(i)    Borrower’s failure to either (1) agree in writing (which agreement shall
be set forth in a written amendment to this Agreement) on or before February 28,
2018, to any such covenant levels with respect to Borrower’s fiscal year ending
December 31, 2018, or (2) notwithstanding Section 7(g) of this Schedule, deliver
to PFG, on or before the earlier to occur of (i) January 31, 2018 and (ii) three
(3) Business Days after approval by the Board, Borrower’s budgets, sales
projections, operating plans and other financial information of Borrower that
PFG reasonably deems relevant, including, without limitation, Borrower’s
Board-approved operating budgets, projections and plans, with respect to
Borrower’s fiscal year ending December 31, 2018, shall result in an immediate
Event of Default for which there shall be no grace or cure period; and
(ii)    Borrower’s failure to either (1) agree in writing (which agreement shall
be set forth in a written amendment to this Agreement) on or before February 28,
2019, to any such covenant levels with respect to Borrower’s fiscal year ending
December 31, 2019, or (2) notwithstanding Section 7(g) of this Agreement,
deliver to PFG, on or before the earlier to occur of (i) January 31, 2019 or
(ii) three (3) Business Days after approval by


-3-

--------------------------------------------------------------------------------

Partners for Growth    Schedule to Loan and Security Agreement

--------------------------------------------------------------------------------



the Board, Borrower’s budgets, sales projections, operating plans and other
financial information of Borrower that PFG reasonably deems relevant, including,
without limitation, Borrower’s Board-approved operating budgets, projections and
plans, with respect to Borrower’s fiscal year ending December 31, 2019, shall
result in an immediate Event of Default for which there shall be no grace or
cure period.
Minimum Liquidity:    Tested monthly with respect to Borrower only, and not on a
consolidated basis with any Non-Borrower Subsidiaries, Borrower shall at all
times maintain Minimum Liquidity of at least $3,500,000.
Definitions:    For purposes of the foregoing financial covenants, the following
terms shall have the following meanings:
“Adjusted EBITDA” means, calculated on a consolidated basis with respect to
Parent and its Subsidiaries, (a) Net Income, plus (b) to the extent deducted in
the calculation of Net Income, (i) Interest Expense, (ii) depreciation and
amortization expense, (iii) income tax expense, (iv) and non-cash stock
compensation expense, and (v) restructuring and severance costs not exceeding
$200,000 in the aggregate in any fiscal year of Parent, exclusive of not more
than $190,000 to be booked in the first calendar quarter of Parent’s 2017 fiscal
year, minus (c) unfinanced capital expenditures, all as determined in accordance
with GAAP.
“Minimum Liquidity” means the sum of Cash and Cash Equivalents in Collateral
Accounts with the Senior Lender, plus Availability. For purposes hereof,
“Availability” means the unused amount that may be drawn by Borrower on any day
under Parent’s revolving line of credit with the Senior Lender (which, for the
avoidance of doubt, shall be net of then outstanding principal borrowings under
such line of credit).

--------------------------------------------------------------------------------



6. REPORTING.
(Section 4.4):
As long as any Obligations remain outstanding, Borrower shall provide PFG with
the following, provided, however, PFG shall retain the right to request that
Borrower not provide (in any instance or generally) any particular Report(s) so
that PFG is not then privy to material non-public information concerning
Borrower):
(a)
Monthly accounts payable, accounts receivable and deferred Revenue schedules,
aged by invoice date, and outstanding or held check registers, if any, within 30
days after the end of each month.



-4-

--------------------------------------------------------------------------------

Partners for Growth    Schedule to Loan and Security Agreement

--------------------------------------------------------------------------------



(b)
Monthly unaudited, management-prepared consolidated and consolidating Financial
Statements, as soon as available, and in any event within 30 days after the end
of each month.

(c)
Monthly Compliance Certificates within 30 days after the end of each month,
signed by a Responsible Officer of Parent, certifying that as of the end of such
month Borrower was in full compliance with all of the terms and conditions of
this Agreement and setting forth calculations showing compliance with the
financial covenants set forth in this Schedule, together with such other
information as PFG shall reasonably request.

(d)
Borrower’s SEC Filings, within five (5) days of such filing. SEC Filings may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Borrower posts such documents, or provides a link
thereto, on Borrower’s website on the internet at Borrower’s website address;
provided, however, Borrower shall promptly notify Lender in writing (which may
be by electronic mail) of the posting of any such documents

(e)
Without limiting Borrower’s obligation to provide notice to PFG of certain
events or circumstances as specified in this Agreement, quarterly updates to the
Representations within fifteen (15) days after the end of each calendar quarter;
provided however, that changes to information disclosed in Sections 1, 2(a) and
(b), 3(a), 11(a) and (c) and 17 shall be promptly notified to PFG and reflected
in the succeeding update to the Representations.

(f)
Within five (5) Business Days of delivery, copies of all statements, reports and
notices made available to Borrower’s security holders or to any holders of
Subordinated Debt.

(e)
within sixty (60) days after the last day of each fiscal year of Borrower, and
contemporaneously with any updates or amendments thereto, (i) annual operating
budgets (including income statements, balance sheets and cash flow statements,
by month), and (ii) annual financial projections (on a quarterly basis), in each
case, as approved by the Board, together with any related business forecasts
used in the preparation of such annual financial projections.

(g)
Upon request, copies of all reports and statements provided by Borrower to the
Senior Lender.

(h)
Such other reports and information concerning the operations, business affairs
and financial condition of Parent and any



-5-

--------------------------------------------------------------------------------

Partners for Growth    Schedule to Loan and Security Agreement

--------------------------------------------------------------------------------



Subsidiary, or compliance with the terms of this Agreement, as PFG may
reasonably request.

--------------------------------------------------------------------------------



7. BORROWER INFORMATION:


Borrower represents and warrants that the information set forth in the
Representations and Warranties of Borrower dated March 3, 2017, previously
submitted to PFG (the “Representations”) is true and correct in all respects as
to the information set forth in Sections 1, 2(a) and (b), 3(a), 11(a) and (c)
and 17, and in all material respects as to the other information set forth in
the Representations, in each case as of the Effective Date.

--------------------------------------------------------------------------------



8. ADDITIONAL PROVISIONS


(a)
Senior Lender.

(1)
Senior Lender. As used herein, “Senior Lender” means Silicon Valley Bank and any
assignee thereof (or any financial institution which refinances the Indebtedness
due to Silicon Valley Bank upon the same or more favorable terms and conditions
applicable to such Indebtedness), provided that any such assignment shall
require the prior consent of PFG, which consent will not unreasonably be
withheld if the terms of the subordination agreement between PFG and such
assignee (including Senior Debt Limit) are identical in all (other than
identification of the parties) respects to the terms of the Senior Lender
Subordination; and “Senior Loan Documents” means all present and future
documents, instruments and agreements entered into between Borrower and Senior
Lender or by third parties relating to Borrower and Senior Lender.

(2)
Senior Debt Limit. Borrower shall not permit the total Indebtedness of Borrower
to Senior Lender, other than Non-Overdue Senior Monetary Obligations, to exceed
$6,000,000 plus (i) interest and all collection costs (including attorneys’
fees), (ii) all interest accruing after any bankruptcy, reorganization or
similar proceeding, (iii) the amount of all Protective Advances, overdrafts of
up to $200,000 in the aggregate at any given time, and (iv) certain products
and/or credit services facilities,



-6-

--------------------------------------------------------------------------------

Partners for Growth    Schedule to Loan and Security Agreement

--------------------------------------------------------------------------------



including, without limitation, any letters of credit, guidance facilities, cash
management services (including, without limitation, merchant services, direct
deposit of payroll, business credit cards, and check cashing services), interest
rate swap arrangements, and foreign exchange services up to $500,000 in the
aggregate at any given time (collectively, the “Senior Debt Limit”). For the
avoidance of doubt, the Senior Debt shall not include any obligations to the
Senior Lender under the term loan facility being terminated by Borrower and the
Senior Lender in the principal amount of $4,166,666.63, plus a final payment of
$180,000, plus approximately $14,149.30 in interest, which facility is being
paid off directly by PFG from the Loan proceeds (the “Existing SVB Term Loan”).
(3)
Senior Loan Documents. Borrower represents and warrants that it has provided PFG
with true and complete copies of all existing Senior Loan Documents, and
Borrower covenants that it will, from time to time, provide PFG with true and
complete copies of any future Senior Loan Documents, including without
limitation any amendments to any existing Senior Loan Documents.

(b)
Collateral Accounts. Concurrently, Borrower shall cause the banks and other
institutions where its Collateral Accounts are maintained to enter into Control
Agreements with PFG, in form and substance legally sufficient and otherwise
satisfactory to PFG in its good faith business judgment and sufficient to
perfect PFG’s security interest in said Collateral Accounts, subject to the Lien
of the Senior Lender. Said Control Agreements shall permit PFG, upon the
occurrence and during the continuance of an Event of Default, to exercise
exclusive control over said Collateral Accounts and proceeds thereof (subject to
the rights of the Senior Lender). Notwithstanding the foregoing, if Borrower
maintains any Collateral Accounts on the Effective Date other than with the
Senior Lender, so long as no Default or Event occurs and is continuing, PFG
shall not require a Control Agreement if such Collateral Accounts are closed and
the proceeds thereof transferred to Borrower’s Collateral Accounts with the
Senior Lender within sixty (60) days from the Effective Date.

(c)
Subordination of Inside Debt. All present and future indebtedness of Borrower to
its officers, directors and shareholders (“Inside Debt”) shall, at all times, be
subordinated



-7-

--------------------------------------------------------------------------------

Partners for Growth    Schedule to Loan and Security Agreement

--------------------------------------------------------------------------------



to the Lien of PFG in respect of and prior payment of the Obligations. Borrower
represents and warrants that there is no Inside Debt presently outstanding,
except as set forth in Exhibit A. Prior to incurring any additional Inside Debt,
Borrower shall cause the Person to whom such Inside Debt will be owed to execute
and deliver to PFG a subordination agreement in PFG’s customary form.

--------------------------------------------------------------------------------

9. CONDITIONS


In addition to any other conditions to the Loan set forth in this Agreement, PFG
shall have no obligation to make the Loan (A) if facts or circumstances have
arisen or been discovered that would, as determined by PFG in its sole
discretion, negatively affect the collectability of the Obligations, PFG’s Liens
in Borrower’s Collateral or the value of such Collateral, thereof, and (B)
unless and until PFG shall have received from Borrower, in form and substance
satisfactory to PFG, such documents, and completion of such other matters, as
PFG may reasonably deem necessary or appropriate, including, without limitation:
(i)duly executed original signatures of Borrower to the Loan Documents to which
Borrower is a party, including without limitation, this Agreement, the
Intellectual Property Security Agreement and related Collateral Agreements and
Notices, the Solvency Certificate, the PFG Warrant, landlord consents and bailee
waivers, Security Instruments requiring Borrower’s signature, and subordination
agreements among PFG, Borrower and holders of Subordinated Debt;
(ii)the Constitutional Documents of each Borrower and good standing certificates
of each Borrower certified by the Secretary of State or other Governmental Body
of the jurisdiction of formation of such Borrower, in each case dated as of a
date no earlier than thirty (30) days prior to the date hereof;
(iii) a Certificate of Incumbency and a Secretary’s (or other appropriate
officer’s) Certificate of each Borrower certifying the Constitutional Documents
of such Borrower and resolutions of the Board of such Borrower authorizing the
execution, delivery and performance of the Loan Documents to which such Borrower
is a party, including in the case of Parent, the PFG Warrant;
(iv) Control Agreements as required by Section 8(b) of this Schedule, duly
executed by Borrower and each relevant depositary institution in favor of PFG,
including the Senior Lender;


-8-

--------------------------------------------------------------------------------

Partners for Growth    Schedule to Loan and Security Agreement

--------------------------------------------------------------------------------



(v)results of Lien, judgment and bankruptcy searches as PFG shall request,
accompanied by written evidence (including any UCC termination statements) that
the Liens indicated in any such search results either constitute Permitted Liens
or have been (or, in connection with the Loan, will be) terminated or released;
(vi) the Representations, duly executed by Borrower;
(vii) within sixty (60) days after the Effective Date, landlord consents
executed in favor of PFG by Borrower’s principal office lessor in respect of its
premises in Rutherford, New Jersey and Morrisville, NC and, if required by PFG,
each other premises where Collateral with a fair value in excess of $10,000 is
maintained, and warehouseman’s / bailee waivers in respect of third party
premises where Collateral with a fair value in excess of $25,000 is stored or
housed, including Borrower’s facilities at 1640 Marengo Street, 4th Floor, Los
Angeles, CA 90033;
(viii) duly executed warrants in favor of PFG and its designees to purchase
Parent’s common stock, in agreed form (the “PFG Warrant”);
(ix) the insurance policies and/or endorsements required pursuant to Section
5.2;
(x) payment of the Loan Fee specified in Section 3 of this Schedule and Lender
Expenses incurred in connection with the Loan;
(xi) any third party consents required in order for Borrower to enter into and
perform the Loan Documents;
(xii) the Senior Lender Subordination Agreement in agreed form between PFG and
the Senior Lender, executed by Senior Lender;
(xiii) such Security Instruments as PFG shall require, duly executed where
required;
(xiv) an opinion of counsel to Borrower in form and substance reasonably
satisfactory to PFG and addressing authority, execution, issuance and
enforceability of the PFG Warrant and the stock issuable thereunder and the
other matters addressed in such opinion;
(xv) delivery of copies of the final execution copies of the Senior Debt
Documents;
(xvi) evidence satisfactory to PFG on the date the Loan is funded that the
Existing SVB Term Loan has been terminated;


-9-

--------------------------------------------------------------------------------

Partners for Growth    Schedule to Loan and Security Agreement

--------------------------------------------------------------------------------



(xvii) as a condition subsequent, within three (3) Business Days from the
Effective Date, the closing of the amendment and restatement of the Senior
Lender’s revolving line of credit and delivery of copies of the fully-executed
Senior Debt Documents; and
(xvi) to the extent that the conditions to this Agreement have not been
completed as of the Effective Date, a post-closing obligations letter in PFG’s
customary form by which PFG waives or defers performance of such conditions as
PFG is willing to defer in its sole business discretion.
[Signature Page Follows]




-10-

--------------------------------------------------------------------------------


        

--------------------------------------------------------------------------------





Borrower:
CANCER GENETICS, INC.




By /s/ Panna Sharma                               
Name: Panna Sharma
Title: Chief Executive Officer




By /s/ John A. Roberts                             
By: John A. Roberts
Title: Chief Operating Officer


GENTRIS, LLC




By /s/ Panna Sharma                               


Name: Panna Sharma


Title: Chief Executive Officer






By /s/ John A. Roberts                             


Name: John A. Roberts


Title: Chief Operating Officer






PFG:
PARTNERS FOR GROWTH IV, L.P.






By /s/ Philip Lawson                            


Name: Philip Lawson                              


Title: Manager, Partners for Growth IV, LLC
   Its General Partner







- Signature Page to Schedule to Loan and Security Agreement -
 

--------------------------------------------------------------------------------






Exhibit A to Loan and Security Agreement


Section 3.4(d) – Fixtures, Etc.
None.
Section 3.10 – Litigation:
Borrower is party to a lawsuit entitled Vantari Medical LLC v. Cancer Generics,
Inc. in the court of Common Pleas in Greenville County, South Carolina with
respect to a claim of breach of contract or unjust enrichment. The claim amount
is $750,000. Borrower has accrued liabilities for $500,000 on its balance sheet
relating to this claim.
 Borrower is party to a lawsuit in the United States District Court for the
District of New Jersey titled Andrea Natasha Jackson v. Cancer Genetics, Inc.
with respect to a claim of employment discrimination. The claim amount is
undetermined as of the Closing Date.


Section 7—“Permitted Indebtedness”—Other Existing Permitted Indebtedness:


Section 7—“Permitted Investments”—Other Existing Permitted Investments:


Schedule Section 8 - “Inside Debt”:


 





--------------------------------------------------------------------------------






Exhibit B to Loan and Security Agreement – Compliance Certificate





